Exhibit 10.10

EXECUTION VERSION

LEASE AGREEMENT

BY AND BETWEEN

WESTCORE JAY, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

AS LANDLORD

AND

AMBARELLA CORPORATION,

A DELAWARE CORPORATION

AS TENANT

RELATING TO THE LEASING OF CERTAIN PREMISES LOCATED AT:

3101 JAY STREET

SANTA CLARA, CALIFORNIA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

PREMISES; COMMON AREAS; PROJECT

     1   

2.

 

THE TERM; LEASE COMMENCEMENT DATE; EARLY ACCESS

     1   

3.

 

RENT

     3   

4.

 

SECURITY DEPOSIT

     3   

5.

 

INITIAL IMPROVEMENTS; CONDITION OF THE PREMISES

     3   

6.

 

ADDITIONAL RENT

     4   

7.

 

UTILITIES AND SERVICES

     8   

8.

 

LATE CHARGES

     9   

9.

 

USE OF PREMISES

     9   

10.

 

ALTERATIONS; AND SURRENDER OF PREMISES

     11   

11.

 

REPAIRS AND MAINTENANCE

     12   

12.

 

INSURANCE

     14   

13.

 

INDEMNITY; LIMITATION OF LIABILITY AND WAIVER OF CLAIMS

     15   

14.

 

ASSIGNMENT AND SUBLEASING

     16   

15.

 

SUBORDINATION

     19   

16.

 

RIGHT OF ENTRY

     19   

17.

 

ESTOPPEL CERTIFICATE

     20   

18.

 

TENANT’S DEFAULT

     20   

19.

 

REMEDIES FOR TENANT’S DEFAULT

     21   

20.

 

HOLDING OVER

     22   

21.

 

LANDLORD’S DEFAULT

     23   

22.

 

PARKING

     23   

23.

 

TRANSFER OF LANDLORD’S INTEREST

     23   

24.

 

WAIVER

     23   

25.

 

CASUALTY DAMAGE

     24   

26.

 

CONDEMNATION

     25   

27.

 

ENVIRONMENTAL MATTERS; HAZARDOUS MATERIALS

     26   

28.

 

FINANCIAL STATEMENTS

     28   

29.

 

GENERAL PROVISIONS

     28   

30.

 

SIGNS

     31   

31.

 

MORTGAGEE PROTECTION

     31   

32.

 

WARRANTIES OF TENANT

     31   

33.

 

BROKERAGE COMMISSION

     32   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page  

34.

 

QUIET ENJOYMENT

     32   

35.

 

EFFECTIVENESS CONDITIONS

     32   

36.

 

RIDER 1

     RIDER 1 – PAGE 1   

37.

 

OPTION TO RENEW

     RIDER 1 – PAGE 1   

38.

 

LICENSE RIGHTS; SIGNAGE

     RIDER 1 – PAGE 2   

 

ii



--------------------------------------------------------------------------------

Lease Agreement

(NNN)

THIS LEASE AGREEMENT (this “Lease”) is made as of the Lease Date by and between
Landlord and Tenant. This Lease consists of (i) the Basic Lease Information set
forth in Part I, (ii) the Terms and Conditions set forth in Part II and
(iii) the Attachments. The Basic Lease Information, the Terms and Conditions and
the Attachments shall be construed as a single instrument.

PART I

Basic Lease Information

 

Basic Lease Information:    In the event of any conflict between the terms and
conditions set forth in this basic lease information (collectively, the “Basic
Lease Information”) and any other provision of this Lease, such other provision
shall control. “Lease Date”:    February 22, 2013 “Landlord”:   

WESTCORE JAY, LLC,

a Delaware limited liability company

Landlord’s Address For Notices:   

WESTCORE JAY, LLC

c/o Dividend Capital Diversified Property Fund Inc.

518 17th Street, Suite 1700

Denver, Colorado 80202

Attn: Asset Management

   With a copy to:   

Westcore Jay, LLC

c/o Dividend Capital Diversified Property Fund Inc.

518 17th Street, Suite 1700

Denver, Colorado 80202

Attn: General Counsel

“Landlord’s Address For Rent”:   

Westcore Jay, LLC

PO Box 83249

Chicago, IL 60691-0249

   or such other place as Landlord may, from time to time, designate in writing.
“Tenant”:   

Ambarella Corporation,

a Delaware corporation

Tenant’s Address for Notices Before Lease Commencement Date:   

Ambarella Corporation

2975 San Ysidro Way

Santa Clara, CA 95051

Attn: Chief Financial Officer

  

 

With a copy to:

  

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

  

Palo Alto, CA 94304-1050

Attn: Real Estate Department/SPR

 

Basic Lease Information – Page 1



--------------------------------------------------------------------------------

Tenant’s Address for Notices After Lease Commencement Date   

Ambarella Corporation

3101 Jay Street, Suite 110,

Santa Clara, California 95054

Attn: Chief Financial Officer

   With a copy to:   

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304-1050

Attn: Real Estate Department/SPR

“Premises”:    Approximately 35,347 rentable square feet located on the first
(1st) and second (2nd) floors of the Building with a street address of 3101 Jay
Street, Suites 110 and 210, Santa Clara, California, as shown on Exhibit A.
“Building”:    The building currently (i) consisting of approximately 47,015
rentable square feet, and (ii) having an address of 3101 Jay Street, Santa
Clara, California. “Park”    The business park currently (i) consisting of three
(3) buildings that, in aggregate, consist of approximately 142,552 rentable
square feet, and (ii) having addresses of 3101, 3131 and 3151 Jay Street, Santa
Clara, California. “Term”:    The period commencing on the date (the “Lease
Commencement Date”) that is the later of (i) March 23, 2013, or (ii) or the date
that the Premises are Ready for Occupancy (as defined in the Work Letter
attached to the Lease as Exhibit B) and Landlord has delivered possession of the
Premises to Tenant in the required condition, and expiring on the last day of
the 59th calendar month after the Lease Commencement Date. The Lease
Commencement Date is subject to adjustment in accordance with Section 2.2 of
this Lease. The Premises are estimated to be Ready for Occupancy on April 30,
2013 (the “Estimated Completion Date”). Base Rent (¶3):    Tenant shall pay
Landlord base rent for the Term (“Base Rent”) as follows:

 

Months of the Term   Approximate
Rate/SF/Month     Monthly Base Rent       01 – 09**   $ 1.65 **    $ 44,550.00
**  10 – 12   $ 1.65      $ 58,322.55    13 – 24   $ 1.70      $ 60,089.90    25
– 36   $ 1.75      $ 61,857.25    37 – 48   $ 1.80      $ 63,624.60    49 – 60  
$ 1.85      $ 65,391.95   

 

** Notwithstanding the actual size of the Premises, Base Rent and Additional
Rent during this period (the “Reduced Rent Period”) shall be calculated as if
the Premises consisted of 27,000 rentable square feet.

 

Basic Lease Information – Page 2



--------------------------------------------------------------------------------

“Tenant’s Share”:    Of Operating Expenses (¶6.1):    75.18% of the Building;
24.80% of the Project;    Of Tax Expenses (¶6.2):    75.18% of the Building;
24.80% of the Project;    Of Common Area Utility Costs (¶7.2):    75.18% of the
Building; 24.80% of the Project;    Of Utility Expenses (¶7.1):    75.18% of the
Building; 24.80% of the Project;    provided, however, that, during the Reduced
Rent Period, (i) Tenant’s Share shall be calculated as if the Premises consisted
of 27,000 rentable square feet, (ii) Tenant’s Share of the Building shall be
57.43%, and (iii) Tenant’s Share of the Project shall be 18.94%. Advance Rent
(¶3):    $44,550.00    Security Deposit (¶4):    $58,322.55    Permitted Uses
(¶9):    General office and research and development, and any other related use
to the extent permitted by the City of Santa Clara and all agencies and
governmental authorities having jurisdiction thereof. Parking Spaces:    128
non-exclusive and unassigned spaces. Broker (¶33):    Cornish & Carey Commercial
Newmark Knight Frank, for Tenant Colliers International, for Landlord
Attachments:    The riders, exhibits and schedules set forth below shall be
deemed to be a part of this Lease and are hereby incorporated herein
(collectively, “Attachments”):

 

   Rider No. 1            Additional Provisions    Exhibit A    Depiction of the
Premises    Exhibit B    Work Letter    Exhibit C    Rules and Regulations   
Exhibit D    Intentionally Omitted    Exhibit E    Tenant’s Initial Hazardous
Materials Disclosure Certificate    Exhibit F    Change of Commencement Date -
Example    Exhibit G    Sign Criteria    Exhibit H    Tenant’s Approved Signage

[Part II follows]

 

Basic Lease Information – Page 3



--------------------------------------------------------------------------------

PART II

TERMS AND CONDITIONS

1. PREMISES; COMMON AREAS; PROJECT.

1.1 The Premises. Landlord leases the Premises to Tenant upon the terms and
conditions contained herein. For purposes of this Lease, (i) as of the Lease
Date, the rentable square footage area of the Premises, the Building and the
Park shall be deemed to be the number of rentable square feet as set forth in
the Basic Lease Information, (ii) the rentable square footage of the Premises
reflects the square footage of a proportionate share of certain areas used in
common by all occupants of the Building and/or the Park (by way of example only,
but without limitation, corridors, common restrooms, an electrical room or
telephone room, etc.), and (iii) the number of rentable square feet of any of
the Building and the Park may subsequently change after the Lease Date
commensurate with any physical modifications to any of the foregoing by
Landlord, and, in such event, Tenant’s Share shall accordingly change.

1.2 The Common Areas. During the Term, Tenant shall have, as appurtenant to the
Premises, non-exclusive rights to use in common with others entitled thereto,
subject to the terms and conditions of this Lease, (i) all areas of the Park
made available by Landlord from time to time for the general common use or
benefit of the tenants of the Park, and their employees and invitees, or the
public, as such areas may exist and may be changed from time to time
(collectively, the “Common Areas”), and (ii) common walkways necessary for
access to the Building, and no other appurtenant rights or easements. If the
Premises include less than the entire rentable area of any floor, the Common
Areas shall include the common toilets and other common facilities of such
floor. The Common Areas shall be at all times subject to the exclusive control
and management of Landlord, and Landlord shall have the right at any time and
from time to time to establish, modify and enforce reasonable rules and
regulations with respect to all the Common Areas. Landlord shall have the right
(a) to change at any time and from time to time the area, level, location and
arrangement of the Common Areas and/or (b) to close all or any portion of the
Common Areas to such extent as may, in Landlord’s reasonable judgment, be
legally sufficient to prevent a public dedication thereof or the accrual of any
rights therein to any person or the public, provided, however, the same do not
unreasonably interfere with Tenant’s use of or access to the Premises or
Tenant’s parking rights. To the extent the Common Areas include parking areas,
such reference shall in no way be construed as giving Tenant any rights or
privileges in connection with such parking areas unless such rights or
privileges are expressly set forth herein. All expenses incurred by Landlord in
the maintenance and operation of the Common Areas shall be permitted Operating
Expenses (as defined below).

1.3 The Project. The term “Project” means and collectively refers to the
Building, the Common Areas and the Park, together with the land and real
property upon which they are located.

2. THE TERM; LEASE COMMENCEMENT DATE; EARLY ACCESS.

2.1 The Term. The term of this Lease shall be for the Term set forth in the
Basic Lease Information, unless sooner extended or terminated pursuant to this
Lease. The word “Term” includes any valid extension or renewal of the term of
this Lease.

2.2 Lease Commencement Date. It is anticipated that the Premises shall be Ready
for Occupancy (as defined in Exhibit B) on the Estimated Completion Date set
forth in the Basic Lease Information; provided, however, Landlord shall have no
responsibility or liability if the Premises are not Ready for Occupancy by the
Estimated Completion Date and the postponement of the Lease Commencement Date
and the commencement of Tenant’s obligation to pay Rent shall be in full
settlement of all Claims (as defined in Section 13 below) which Tenant may
otherwise have by reason of the Premises not being Ready for Occupancy by the
Estimated Completion Date. If the Lease

 

1



--------------------------------------------------------------------------------

Commencement Date occurs on a day other than the first day of a calendar month,
then the Lease Commencement Date, and the beginning of the Term, shall be
further delayed until the first day of the following month, but Tenant shall
take occupancy of the Premises subject to the terms of this Lease and shall pay
proportionate Rent based on the monthly Rent payable for the first (1st) month
of the Term. If the Premises are not Ready for Occupancy on the Estimated
Completion Date (or the later date contemplated herein) as a result of Tenant
Delays (as defined in Exhibit B), then the Lease Commencement Date shall be the
date the Premises would have been Ready for Occupancy after the Estimated
Completion Date but for Tenant Delays as reasonably determined by Landlord’s
architect, and the Term and all of Tenant’s obligations hereunder will be
measured from that date. Notwithstanding anything in this Lease to the contrary,
Landlord shall deliver possession of the Premises to Tenant in good, vacant,
broom clean condition, with all building systems, including mechanical,
electrical, and plumbing, and fixtures, in good working order and the roof in
good condition and repair, and in material compliance with all laws.
Notwithstanding anything in this Lease to the contrary, if the Lease
Commencement Date has not occurred for any reason on or before June 30, 2013
(the “Outside Completion Date”), then the date Tenant is otherwise obliged to
commence payment of rent shall be delayed by one day for each day that the Lease
Commencement Date is delayed beyond the Outside Completion Date; provided,
however, that the Outside Completion Date shall be extended on a day-for-day
basis for each day of Tenant Delays and Force Majeure (as defined below);
provided, further, however, that in no event shall Force Majeure events extend,
in aggregate, the Outside Completion Date by more than thirty (30) days. “Force
Majeure” means the occurrence of any event (other than financial inability)
which prevents or delays the performance by Landlord or Tenant of any obligation
imposed upon it hereunder (other than payment of Rent) and the prevention or
cessation of which event is beyond the reasonable control of the obligor.

2.3 Commencement Date Memorandum. Following the occurrence of the Lease
Commencement Date, the parties shall execute a written amendment to this Lease
substantially in the form of Exhibit F attached hereto (the “Commencement Date
Memorandum”). Tenant shall execute and return the Commencement Date Memorandum
to Landlord within fifteen (15) days after Tenant’s receipt thereof. The failure
by either party, or both parties, to execute the Commencement Date Memorandum
shall not affect the rights or obligations of either party hereunder. The
Commencement Date Memorandum, when so executed and delivered, shall be deemed to
be a part of this Lease.

2.4 Early Access. Subject to the terms and conditions of this Section 2.4,
Tenant shall have the right to enter and occupy the Premises from and after the
date that is twenty-one (21) days prior to the Lease Commencement Date, as
reasonably estimated by Landlord (the “Early Access Date”), solely for purposes
of installing Tenant’s computer systems, telephone equipment, cabling,
furniture, fixtures and special equipment, and to “fix-up” the Premises for
Tenant’s intended use (but not to operate Tenant’s business), and such early
entry for such purposes shall not trigger the Lease Commencement Date. Tenant
agrees that (i) any such early entry by Tenant shall be at Tenant’s sole risk,
(ii) Tenant shall not unreasonably interfere with Landlord or other tenants in
the Building, and (iii) all terms, provisions and conditions of this Lease shall
apply (except for the payment of Base Rent and Additional Rent), including, but
not limited to, (a) Tenant’s obligation to provide Landlord with evidence of
liability insurance coverage pursuant to Sections 10 and 12 below, and
(b) Tenant’s indemnity obligations pursuant to Section 13 below; provided,
however, Landlord shall not be obligated to deliver possession of the Premises
to Tenant until Landlord has received from Tenant insurance certificates as
required under Sections 10 and 12 below. If Landlord chooses not to deliver
possession of the Premises to Tenant because Landlord has not received the
required insurance certificates, the Lease Commencement Date shall not be
affected or delayed thereby. Notwithstanding anything in this Section 2.4 to the
contrary, if, as of the Early Access Date, Landlord reasonably determines that
Tenant’s early access to the Premises will unreasonably interfere with the
completion of the Initial Improvements, then (1) Landlord may limit or otherwise
restrict Tenant’s early access rights, and (2) Tenant shall not, in connection
with any early access, interfere with the completion of the Initial
Improvements.

 

2



--------------------------------------------------------------------------------

3. RENT. On the date that Tenant executes this Lease, Tenant shall deliver to
Landlord the original executed Lease, the Advance Rent (which shall be applied
against Rent payable for the first month(s) Tenant is required to pay Rent), the
Security Deposit, and all insurance certificates required to be delivered under
Sections 10 and 12 of this Lease. Tenant agrees to pay Landlord without prior
notice or demand, abatement, offset, deduction or claim, in advance at
Landlord’s Address for Rent, on the Lease Commencement Date and thereafter on
the first (1st) day of each month throughout the Term (i) Base Rent and (ii) as
Additional Rent (as defined below), Tenant’s Share of Operating Expenses, Tax
Expenses, Common Area Utility Costs, and Utility Expenses. The term “Rent”
means, collectively, Base Rent, Additional Rent and all other amounts due to
Landlord pursuant to this Lease. If any rental payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any rental payment is for a period which is shorter than one
(1) month, then the rental for any such fractional month shall be a
proportionate amount of a full calendar month’s rental based on the proportion
that the number of days in such fractional month bears to the number of days in
the calendar month during which the fractional month occurs. All other payments
or adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated in the same manner. Any prorated
Rent for the first (1st) calendar month of the Term shall be paid on the Lease
Commencement Date, and any prorated Rent for the final calendar month of the
Term shall be paid on the first day of the calendar month in which the date of
expiration or termination occurs.

4. SECURITY DEPOSIT. Simultaneously with Tenant’s execution and delivery of this
Lease, Tenant shall deliver to Landlord, as a Security Deposit for the faithful
performance by Tenant of its obligations under this Lease, the amount specified
in the Basic Lease Information. If Tenant is in default hereunder beyond
applicable notice and cure periods, Landlord may, but without obligation to do
so, use all or any portion of the Security Deposit to cure the default or to
compensate Landlord for all damages sustained by Landlord in connection
therewith. Tenant shall, immediately on demand, pay to Landlord a sum equal to
the portion of the Security Deposit so applied or used to replenish the amount
of the Security Deposit held to increase such deposit to the amount initially
deposited with Landlord. At the expiration or earlier termination of this Lease,
within the time period(s) prescribed by California Civil Code Section 1950.7 (or
any successor law), Landlord shall return the Security Deposit to Tenant, less
such amounts as are reasonably necessary, as determined by Landlord, to remedy
Tenant’s default(s) hereunder or to otherwise restore the Premises to the
condition required pursuant to this Lease. Landlord shall not be required to
segregate the Security Deposit from other funds, and, unless required by law,
interest shall not be paid on the Security Deposit. Tenant shall not have any
use of, or right of offset against, the Security Deposit. Tenant hereby waives
(i) California Civil Code Section 1950.7 (or any successor law) and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context with respect to the uses for which a security deposit may be
applied (“Security Deposit Laws”), and (ii) any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws. Notwithstanding anything to the contrary
contained herein, the Security Deposit may be retained and applied by Landlord
(a) to offset Rent which is unpaid either before or after termination of this
Lease, and (b) against other damages suffered by Landlord before or after
termination of this Lease.

5. INITIAL IMPROVEMENTS; CONDITION OF THE PREMISES.

5.1 Initial Improvements. Landlord agrees to cause the Premises to be completed
in accordance with the Work Letter attached to this Lease as Exhibit B (the
“Work Letter”). The real property improvements to be performed by Landlord
pursuant to the Work Letter are referred to herein, collectively, as the
“Initial Improvements”. The Initial Improvements shall include only those
improvements within the interior portions of the Premises that are depicted on
the Construction Drawings (as defined in the Work Letter).

5.2 Condition of the Premises. Subject to the terms of this Lease and Tenant’s
rights hereunder, Tenant acknowledges that it has had the opportunity to inspect
the Premises prior to the

 

3



--------------------------------------------------------------------------------

execution of this Lease and agrees (i) to accept the Premises on the Lease
Commencement Date (and by taking possession of the Premises Tenant shall be
deemed to have accepted the Premises) as then being suitable for Tenant’s
intended use and in good operating order, condition and repair in its then
existing “AS IS” condition, except as otherwise set forth in this Lease,
including with respect to Landlord’s delivery obligations and obligations under
Exhibit B and (ii) that, except as otherwise provided herein, neither Landlord
nor any of Landlord’s agents, representatives or employees has made any
representations as to the suitability, fitness or condition of the Premises or
the Project for the conduct of Tenant’s business or for any other purpose,
including without limitation, any storage incidental thereto.

6. ADDITIONAL RENT. Landlord and Tenant intend that this Lease be a “triple net
lease.” Except as otherwise set forth herein, the costs and expenses described
in this Section 6 and all other sums, charges, costs and expenses specified in
this Lease other than Base Rent are to be paid by Tenant to Landlord as
additional rent (collectively, “Additional Rent”).

6.1 Operating Expenses.

6.1.1 Definition of Operating Expenses. Tenant shall pay to Landlord, as
Additional Rent, Tenant’s Share or all Operating Expenses. The term “Operating
Expenses” means the total amounts paid or payable by Landlord in connection with
the ownership, management, maintenance, repair and operation of the Premises and
the Project. Operating Expenses may include, but are not limited to, Landlord’s
cost of: (i) costs of maintenance and non-structural repairs to any part of the
interior or exterior of the Building (and its systems and equipment) and any
part of the Common Areas, including, without limitation, costs under maintenance
contracts and repairs and replacements of equipment used in connection with such
maintenance and repair work; (ii) annual insurance premium(s) for any and all
insurance Landlord elects to obtain, including without limitation, “causes of
loss – special form” coverage, earthquake and flood for the Project, rental
value insurance and subject to Sections 6.1.2(v) and 25 below, any reasonable
deductible; (iii) (a) modifications and/or new improvements to any portion of
the Project occasioned by any rules, laws or regulations, but only to the extent
first made effective subsequent to the Lease Date; (b) reasonably necessary
replacement improvements to any portion of the Project after the Lease Date if
repair is no longer cost-effective; and (c) new improvements to the Project that
are intended to reduce Operating Expenses or improve life-safety conditions, all
of the foregoing as reasonably determined by Landlord (provided, however, if
such costs are of a capital nature, then such costs or allocable portions
thereof shall be amortized on a straight-line basis over the estimated useful
life of the capital item, as reasonably determined by Landlord, together with
reasonable interest on the unamortized balance); (iv) the management and
administration of the Premises, including, without limitation, a property
management fee (which in no event shall exceed three percent (3%) of the gross
revenues of the Project), accounting, auditing, billing, postage, salaries and
benefits for employees, whether located on the Project or off-site, payroll
taxes and legal and accounting costs and all fees, licenses and permits related
to the ownership, operation and management of the Premises; (v) preventative
maintenance and repair contracts including, but not limited to, contracts for
elevator systems (if any), heating, ventilation and air conditioning systems and
lifts for disabled persons; (vi) security and fire protection services for any
portion of the Premises, if and to the extent, in Landlord’s sole discretion,
such services are provided; (vii) the creation and modification of any licenses,
easements or other similar undertakings with respect to the Project;
(viii) supplies, materials, equipment, rental equipment and other similar items
used in the operation and/or maintenance of the Project; (ix) any and all
levies, charges, fees and/or assessments payable to any applicable owner’s
association or similar body; (x) any barrier removal work or other required
improvements, alterations or work to any other portion of the Project generally
required under the ADA (as defined below) (the “ADA Work”) (provided, however,
if such ADA Work is required under the ADA due to Tenant’s particular use of the
Premises, then the cost of such ADA Work required within the Premises shall be
borne solely by Tenant and shall not be included as part of Operating Expenses;
and (xi) the repairs and maintenance items set forth in Section 11.2 below
(except to the extent excluded in Section 6.1.2 below).

 

4



--------------------------------------------------------------------------------

6.1.2 Operating Expense Exclusions. The term “Operating Expenses” shall not
include: (i) costs incurred in renovating, improving or decorating vacant space
or space for other tenants within the Project; (ii) legal and auditing fees
(other than those fees reasonably incurred in connection with the maintenance
and operation of the Project), leasing commissions, advertising expenses, and
other costs incurred in connection with the leasing of the Project;
(iii) depreciation of the Building or any other improvements situated within the
Building; (iv) any items for which Landlord is actually reimbursed; (v) costs of
repairs or other work necessitated by casualty (excluding any commercially
reasonable deductibles, provided that in no event shall Tenant’s Share of any
such deductible exceed $25,000 in any one instance with respect to an earthquake
and $10,000 in any one instance with respect to any other casualty) and/or costs
of repair or other work necessitated by the exercise of the right of eminent
domain (such costs of repairs or other work shall be paid by the parties in
accordance with the provisions of Sections 25 and 26, below); (vi) other than
any interest charges for capital improvements referred to in Section 6.1.1(iii)
above, any interest or payments on any financing for the Building or the
Project, interest and penalties incurred as a result of Landlord’s late payment
of any invoice (provided that Tenant pays Tenant’s Share of Operating Expenses
and Tax Expenses to Landlord when due as set forth herein), and any bad debt
loss, rent loss or reserves for same; (vii) costs associated with Hazardous
Materials (defined below) present in, on or about any portion of the Project,
unless such costs and expenses are the responsibility of Tenant as provided in
Section 27 below, in which event such costs and expenses shall be paid solely by
Tenant in accordance with Section 27 below; (viii) Landlord’s cost for the
repairs and maintenance items set forth in Section 11.3 below; (ix) overhead and
profit increment paid to Landlord or to subsidiaries or affiliates of Landlord
for goods and/or services in the Premises to the extent the same exceeds the
costs of such by unaffiliated third parties on a competitive basis; or any costs
included in Operating Expenses representing an amount paid to any entity related
to Landlord which is in excess of the amount which would have been paid in the
absence of such relationship; (x) any payments under a ground lease or master
lease; (xi) capital expenditures not expressly allowed pursuant to
Section 6.1.1(iii) above; (xii) Landlord’s general corporate overhead and
general and administrative expenses; (xiii) costs arising from Landlord’s
negligence; (xiv) costs incurred in connection with the sale or transfer of the
Building or any other portion of the Project, including, without limitation,
transfer taxes, recording fees, title insurance premiums, appraisal costs and
escrow fees; (xv) costs occasioned by the violation of any law by Landlord, any
other occupant of the Project, or their respective agents, employees or
contractors; (xvi) costs to correct any construction defect in the Project;
(xvii) costs incurred in connection with disputes with any other occupant of the
Project and costs arising from the violation by Landlord or any other occupant
of the Project of the terms and conditions of any lease or other agreement;
(xviii) increases in insurance costs caused by the activities of another
occupant of the Project; (xix) interest, charges and fees incurred on debt;
(xx) expense reserves; (xxi) wages, compensation, and labor burden for any
employee not stationed on the Project on a full-time basis (unless the same are
equitably allocated); or (xxii) costs for services not provided to Tenant under
this Lease or of a nature that are payable directly by Tenant. Notwithstanding
the foregoing in this Article 6, Tenant shall not be required to pay any
Operating Expenses or Tax Expenses otherwise due hereunder if Landlord first
notifies Tenant of such Operating Expenses or Tax Expenses in a statement
received by Tenant more than twenty-four (24) months after such Operating
Expenses or Tax Expenses are incurred.

6.2 Tax Expenses. Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Share or all Tax Expenses (as defined below) applicable to the Project. Prior to
delinquency, Tenant shall pay any and all taxes and assessments levied upon
Tenant’s Property (defined below in Section 10) located or installed in or about
the Premises by, or on behalf of Tenant. To the extent any such taxes or
assessments are not separately assessed or billed to Tenant, then Tenant shall
pay the amount thereof as invoiced by Landlord. Tenant shall also reimburse and
pay Landlord, as Additional Rent, within thirty (30) days after demand therefor,
one hundred percent (100%) of (i) any increase in real property taxes
attributable to the Initial Improvements, any and all Alterations (defined below
in Section 10), fixtures, equipment or other improvements of any kind whatsoever
placed in, on or about the Project for the benefit of, at the request of, or by
Tenant, and (ii) taxes and assessments levied or assessed upon or with respect
to the possession, operation, use or occupancy by Tenant of the Premises. “Tax

 

5



--------------------------------------------------------------------------------

Expenses” means, without limitation, any form of tax and assessment (general,
special, supplemental, ordinary or extraordinary), commercial rental tax,
payments under any improvement bond or bonds, license fees, license tax,
business license fee, rental tax, transaction tax or levy imposed by any
authority having the direct or indirect power of tax (including any
governmental, school, agricultural, lighting or other improvement district) as
against any legal or equitable interest of Landlord in the Premises or any other
tax, fee, or excise, however described, including, but not limited to, any tax
imposed in substitution (partially or totally) of any tax previously included
within the definition of Tax Expenses and any cost and/or fee (including without
limit attorneys’ and appraisers’ fees and court costs) incurred by Landlord in
calculating, contesting or negotiating any such taxes or assessments. “Tax
Expenses” shall not include (a) any franchise, estate, inheritance, net income,
or excess profits tax imposed upon Landlord, (b) any penalty or fee imposed
solely as a result of Landlord’s failure to pay Tax Expenses when due, (c) any
items included as or specifically excluded from Operating Expenses, (d) any
taxes in excess of the amount which would be payable if such tax or assessment
expense were paid in installments over the longest permitted term, (e) any fees
attributable to gift, transfer, or state taxes, or (f) any taxes resulting from
the improvement of any of the Project for the sole use of other occupants.

6.3 Adjustments and Allocations.

6.3.1 If the Building and/or other office buildings located in the Project are
not 100% occupied during all or a portion of any calendar year, Landlord shall
make an appropriate adjustment to the variable components of Operating Expenses
for such year or applicable portion thereof, employing sound accounting and
management principles, to determine the amount of Operating Expenses that would
have been paid had such buildings been 100% occupied; and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such year, or applicable portion thereof.

6.3.2 The parties acknowledge that the Building is, or may in the future be a,
part of a multi-building project, and that the costs and expenses incurred in
connection with the Project (i.e., the Operating Expenses and the Tax Expenses)
are determined annually for the Project as a whole but then allocated by
Landlord among (i) the tenants of the Building, and (ii) if and when other
buildings are constructed on the Project and are in operation, the tenants of
such other buildings, for purposes of determining such tenants’ shares of
Operating Expenses and Tax Expenses. In making such allocation of Operating
Expenses and Tax Expenses for purposes of determining Tenant’s Share of
Operating Expenses and Tenant’s Share of Tax Expenses, Operating Expenses and
Tax Expenses shall be allocated as follows: the portion of Operating Expenses
and Tax Expenses allocated to the tenants of the Building shall consist of
(A) all Operating Expenses and Tax Expenses attributable solely to the Building
and (B) an equitable portion of the Operating Expenses and Tax Expenses
attributable to the Project as a whole and not attributable solely to the
Building or to any other buildings of the Project. Additionally, Landlord shall
have the right, from time to time, to equitably allocate some or all of the
Operating Expenses among different tenants and/or different buildings of the
Project (the “cost pools”). Such cost pools may include, but shall not be
limited to, a building or buildings in the Project.

6.4 Payment of Expenses. Landlord shall estimate Tenant’s Share of Operating
Expenses and Tax Expenses for the calendar year in which the Lease commences.
Commencing on the Lease Commencement Date, one-twelfth (1/12th) of this
estimated amount shall be paid by Tenant to Landlord, as Additional Rent, and
thereafter on the first (1st) day of each month throughout the remaining months
of such calendar year. Thereafter, Landlord may estimate such expenses for each
calendar year during the Term of this Lease and Tenant shall pay one-twelfth
(1/12th) of such estimated amount as Additional Rent on the first (1st) day of
each month throughout the Term. Tenant’s obligation to pay Tenant’s Share
Operating Expenses and Tax Expenses shall survive the expiration or earlier
termination of this Lease. Landlord estimates that Operating Expenses and Tax
Expenses for calendar year 2013 are currently expected to be $.39 per month per
rentable square foot of the Premises; provided, however, that such Operating
Expenses and Tax Expenses are subject to adjustment in accordance with the terms
and conditions of this Lease.

 

6



--------------------------------------------------------------------------------

6.5 Annual Reconciliation. By June 30th of each calendar year, Landlord shall
furnish Tenant with an accounting of actual and accrued Operating Expenses and
Tax Expenses (the “Expense Statement”); provided, however, that failure by
Landlord to give the Expense Statement by such date shall not constitute a
waiver by Landlord of its right to collect any underpayment by Tenant. Within
thirty (30) days of Landlord’s delivery of the Expense Statement, Tenant shall
pay to Landlord the amount of any underpayment. Landlord shall credit the amount
of any overpayment by Tenant toward the next estimated monthly installment(s)
falling due, or if the Term of the Lease has expired, refund the amount of
overpayment to Tenant as soon as possible thereafter. If the Term of this Lease
expires or terminates prior to the annual reconciliation of expenses, Landlord
shall have the right to reasonably estimate Tenant’s Share of such expenses and
to deduct any underpayments from Tenant’s Security Deposit, and shall thereafter
reconcile the year’s Operating Expenses and Tax Expenses as provided above.
Failure by Landlord to accurately estimate such expenses shall not constitute a
waiver of Landlord’s right to collect any underpayment at any time during the
Term or after the expiration or earlier termination of this Lease.

6.6 Audit. Landlord shall maintain books and records showing Operating Expenses
and Tax Expenses in accordance with sound accounting and management practices,
consistently applied. Subject to the terms and conditions of this Section 6.6,
Tenant or its representative (which representative shall be a certified public
accountant licensed to do business in the State of California and whose primary
business is certified public accounting or a member of Tenant’s finance
department) shall have the right, for a period of ninety (90) days following the
date upon which the Expense Statement is delivered to Tenant, to examine and
audit (each, an “Audit”) Landlord’s books and records with respect to the items
in such Expense Statement during normal business hours, upon written notice,
delivered at least five (5) business days in advance. If Tenant does not object
in writing to the Expense Statement within ninety (90) days after Landlord’s
delivery thereof, specifying the nature of the item in dispute and the reasons
therefor, then the Expense Statement shall be considered final and accepted by
Tenant. Any amount due to Landlord as shown on the Expense Statement, whether or
not disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception. Each Audit must
be performed (i) at the location(s) where Landlord’s books and records are
maintained, (ii) during normal business hours and (iii) in a manner that will
not unreasonably interfere with Landlord’s business activities. Unless Landlord,
in good faith, disputes the results of such Audit, an appropriate adjustment
shall be made between Landlord and Tenant to reflect any overpayment of
Operating Expenses and Tax Expenses for the calendar year in question within
thirty (30) days. Tenant agrees to pay the cost of any Audit; provided, however,
that if the Audit reveals that Landlord’s determination of the total Operating
Expenses and Tax Expenses for the Project that was used as the basis of the
relevant Expense Statement was in error in Landlord’s favor by more than five
percent (5%), then Landlord agrees to pay the actual, out-of-pocket costs of
such Audit incurred by Tenant (which costs must be determined on a reasonable
hourly basis, and not a percentage or contingent fee basis). Tenant’s rights
under this Section 6.6 are subject to the following additional conditions:

(a) There is no event of default under this Lease then in existence, which
Tenant has failed to after notice and the expiration of applicable cure periods;

(b) Each Audit shall be prepared by a member of Tenant’s finance department an
independent certified public accounting firm of recognized national or regional
standing using Generally Accepted Auditing Standards;

(c) Each Audit shall commence within ten (10) days after Landlord makes
Landlord’s books and records available to Tenant’s auditor and shall conclude
within thirty (30) days after commencement;

(d) Tenant and its accounting firm shall treat any Audit in a confidential
manner and shall each execute a commercially reasonable confidentiality
agreement for Landlord’s benefit prior to commencing the Audit;

 

7



--------------------------------------------------------------------------------

(e) The accounting firm’s audit report shall, at no charge to Landlord, be
submitted in draft form for Landlord’s review and comment before the final
approved audit report is delivered to Landlord, and any reasonable comments by
Landlord shall be incorporated into the final audit report; and

(f) At the conclusion of any Audit, Tenant and its employees, auditors and
agents shall return all copies of supporting documentation made in connection
with such Audit.

7. UTILITIES AND SERVICES. Tenant shall pay the cost of all (i) water, sewer
use, sewer discharge fees and sewer connection fees, gas, electricity,
telephone, telecommunications, cabling and other utilities billed or metered
separately to the Premises, and (ii) refuse pickup and janitorial service to the
Premises. Upon Landlord’s request, Tenant shall deliver to Landlord copies of
all bills for utilities supplied to the Premises for the past twelve (12) month
period within thirty (30) days of Landlord’s request. Notwithstanding anything
in this Lease to the contrary, Landlord shall, subject to the terms of this
Lease, as Utility Expenses, and in accordance with standards determined by
Landlord from time to time for the Project, provide the following services
(collectively, “Landlord’s Services”):

(a) furnish reasonable heating, ventilation, and air conditioning required for
the comfortable occupancy and operation of the Premises during all hours of
Tenant’s operation and at such other times as Tenant may reasonably request;

(b) furnish water, gas, light, power, electricity, telephone, trash pick-up and
sewer services and utilities to the Premises and the Project.

7.2 Utility Expenses. Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Share of any utility fees, use charges, or similar services provided to Tenant
at the Premises that are not billed or metered separately to Tenant
(collectively, “Utility Expenses”). If Landlord reasonably determines that
Tenant’s Share of Utility Expenses is not commensurate with Tenant’s use of such
services, Tenant shall pay to Landlord, as Additional Rent, the amount which is
attributable to Tenant’s use of the utilities or similar services, as reasonably
estimated by and determined by Landlord (based upon factors such as size of the
Premises and intensity of use of utilities by Tenant), such that Tenant shall
pay the portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services. Tenant shall also pay, as Additional Rent,
Tenant’s Share of any assessments, charges and fees included within any tax bill
for the Park, including without limitation, entitlement fees, allocation unit
fees and sewer use fees, which amount Landlord may require to be paid monthly in
the same manner as provided for Utility Expenses above and subject to
reconciliation in the same manner as set forth in Section 6.5 above.

7.3 Common Area Utility Costs. Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Share of any Common Area utility fees, charges and expenses
(collectively, “Common Area Utility Costs”). Tenant shall pay to Landlord
one-twelfth (1/12th) of the estimated amount of Tenant’s Share of the Common
Area Utility Costs on the Lease Commencement Date and thereafter on the first
(1st) day of each month throughout the Term. Any reconciliation of Tenant’s
Share of Common Area Utility Costs shall be substantially in the same manner as
set forth in Section 6.5 above.

7.4 Miscellaneous. Tenant acknowledges that the Premises or other portions of
the Project may become subject to the rationing of utility services or
restrictions on utility use as required by a public utility company,
governmental agency or other similar entity having jurisdiction thereof. Tenant
agrees that its tenancy and occupancy hereunder shall be subject to such
rationing restrictions as may be imposed upon Landlord, Tenant, the Premises, or
other portions of the Project, and Tenant shall in no event be excused or
relieved from any covenant or obligation to be kept or performed by Tenant by
reason of any such rationing or restrictions.

7.5 Interruption of Services. The failure by Landlord to any extent to furnish,
or the interruption or the termination of, Landlord’s Services, in whole or in
part, resulting from adherence to Laws, wear, use, repairs, improvements,
alterations or any other causes beyond Landlord’s reasonable control shall not
render Landlord liable in any respect nor be construed as an actual or
constructive

 

8



--------------------------------------------------------------------------------

eviction of Tenant, nor give rise to an abatement of Rent, nor relieve Tenant
from the obligation to fulfill any covenant or agreement hereof. Notwithstanding
anything in this Section 7.5 to the contrary, if (a) the Premises, or a material
portion of the Premises, is made untenantable for a period in excess of five
(5) business days after written notice to Landlord as a result of an
interruption of essential utility services, such as electricity,
telephone/telecommunication service, fire protection or water, that is a result
of Landlord’s negligence or willful misconduct or is otherwise within Landlord’s
reasonable control and (b) Tenant is unable to, and does not, conduct its normal
business operations in all or any material portion of the Premises as a result
thereof, then Tenant shall be entitled to receive an abatement of Base Rent
payable hereunder during the period beginning after the fifth (5th) business day
of the service failure and ending on the day the service has been restored;
provided, however, that (i) the foregoing conditional abatement of Base Rent
shall not apply if the interruption of such utility service is a result of
Tenant’s (or Tenant’s Responsible Parties’) negligence, willful misconduct or
breach of this Lease and (ii) such abatement shall be in proportion to the
portion of the Premises which Tenant is unable to use. In no event, however,
shall Landlord be liable to Tenant for any loss or damage, direct or indirect,
special or consequential, including loss of business, arising out of or in
connection with the failure of any such utility services. The foregoing
provisions regarding interruption of utility services shall not apply in case of
damage to or destruction of the Premises, which shall be governed by Section 25
of this Lease

8. LATE CHARGES. The sums and charges set forth in this Section 8 shall be
Additional Rent. Tenant acknowledges that late payment (the second (2nd) day of
each month or any time thereafter) of Rent and all other sums due hereunder,
will cause Landlord to incur costs not contemplated by this Lease. Such costs
may include, without limitation, processing and accounting charges, and late
charges that may be imposed on Landlord by the terms of any note secured by any
encumbrance against the Premises, and late charges and penalties due to the late
payment of real property taxes on the Premises. Therefore, if any installment of
Rent or any other sum payable by Tenant is not received by Landlord when due,
Tenant shall promptly pay to Landlord a late charge, as liquidated damages, in
an amount equal to five percent (5%) of such delinquent amount plus interest
thereon at ten percent (10%) per annum for as long as such sum remains unpaid.
If Tenant delivers to Landlord two (2) checks for which there are not sufficient
funds, Landlord may require Tenant to replace such check with a cashier’s check
for the amount of such check and all other charges payable hereunder. The
parties agree that this late charge and the other charges referenced above
represent a fair and reasonable estimate of the costs that Landlord will incur
by reason of such late payment by Tenant, excluding attorneys’ fees and costs.
Acceptance of any late charge or other charges shall not constitute a waiver by
Landlord of Tenant’s default with respect to the delinquent amount, nor prevent
Landlord from exercising any of the other rights and remedies available to
Landlord for any other default of Tenant under this Lease. Notwithstanding
anything to the contrary contained herein, Tenant shall be entitled to notice
and a five (5) business day grace period before the imposition of the first late
charge in any calendar year.

9. USE OF PREMISES.

9.1 Compliance with Laws, Recorded Matters, and Rules and Regulations. The
Premises shall be used solely for the permitted uses specified in the Basic
Lease Information and for no other uses without Landlord’s prior written
consent. Landlord’s consent shall not be unreasonably withheld or delayed so
long as the proposed change in use (i) does not involve the use of Hazardous
Materials other than as expressly permitted under the provisions of Section 27
below, (ii) does not require any additional parking spaces, and (iii) is
compatible and consistent with the other uses then being made in the Project, as
reasonably determined by Landlord. The use of the Premises by Tenant and its
licensees and subtenants, and each of their respective agents, contractors,
employees, customers, invitees, and representatives (collectively, “Tenant’s
Responsible Parties”) shall be subject to, and at all times in compliance with,
(a) any and all applicable laws, rules, codes, ordinances, statutes, orders and
regulations as same exist from time to time throughout the Term (collectively,
“Laws”), including without limitation, the requirements of the Americans with
Disabilities Act, a federal law codified at 42 U.S.C. 12101 et seq., including,
but not limited to Title III thereof, all regulations and guidelines related

 

9



--------------------------------------------------------------------------------

thereto and all requirements of Title 24 of the State of California
(collectively, the “ADA”), (b) any and all instruments, licenses, restrictions,
easements or similar instruments, conveyances or encumbrances which are at any
time required to be made by or given by Landlord relating to the initial
development of the Project and/or the construction, from time to time, of any
additional improvements in the Project, including without limitation, the
Initial Improvements (collectively, “Development Documents”), (c) any and all
documents, easements, covenants, conditions and restrictions, and similar
instruments, together with any and all amendments and supplements thereto made,
from time to time, each of which has been or hereafter is recorded in any
official or public records with respect to the Premises or any other portion of
the Project (collectively, “Recorded Matters”), including, without limitation,
that certain Declaration of Covenants, Conditions and Restrictions for San Tomas
Industrial Park dated June 5, 1969 (a copy of which has been provided to
Tenant), and (d) any and all rules and regulations set forth in Exhibit C
attached hereto and any other reasonable rules and regulations now or hereafter
promulgated by Landlord, and any rules, restrictions, (collectively, “Rules and
Regulations”). Landlord reserves to itself the right, from time to time, to
grant, without the consent of Tenant, such easements, rights and dedications
that Landlord deems reasonably necessary, and to cause the recordation of parcel
or subdivision maps and/or restrictions, so long as such easements, rights,
dedications, maps and restrictions, as applicable, do not materially and
adversely interfere with Tenant’s use of or access to the Premises or Tenant’s
parking rights, its operations in the Premises or increase the cost to Tenant
under this Lease. Tenant agrees to sign promptly any documents reasonably
requested by Landlord to effectuate any such easements, rights, dedications,
maps or restrictions. Tenant agrees to, and does hereby, assume full and
complete responsibility (x) to ensure that the Premises, including without
limitation, any Alterations, are in compliance with all applicable Laws
throughout the Term and (y) for the payment of all costs, fees and expenses
associated with any modifications, improvements or other Alterations to the
Premises occasioned by the enactment of, or changes to, any Laws arising from
Tenant’s particular use of the Premises or Alterations or other improvements
made to the Premises regardless of when such Laws became effective; provided,
however, notwithstanding anything in this Lease to the contrary, Tenant shall
not be obligated to make improvements to the Premises or the Building to comply
with Laws or insurance requirements unless such improvements are made necessary
by reason of Alterations made by Tenant or by Tenant’s unique use of the
Premises (as distinguished from general occupancy). Tenant shall have no right
to initiate, submit an application for, or otherwise request, any land use
approvals or entitlements with respect to the Premises nor any other portion of
the Project. Notwithstanding anything in this Lease to the contrary, Tenant
shall not be required to comply with any new Rule and Regulations unless the
same applies non-discriminatorily to all occupants of the Project, does not
unreasonably interfere with Tenant’s use of the Premises or Tenant’s parking
rights and does not materially increase the obligations or decrease the rights
of Tenant under this Lease.

9.2 Prohibition on Use. Tenant shall not use the Premises or permit anything to
be done in or about the Premises nor keep or bring anything therein which will
cause a cancellation of any insurance policy. No auctions may be conducted in,
on or about any portion of the Project without Landlord’s prior written consent
thereto (which may be withheld in Landlord’s sole and absolute discretion).
Tenant shall not do or permit anything to be done in or about the Premises or
any other portion of the Project which will obstruct or interfere with the
rights of Landlord. The Premises shall not be used for any unlawful purpose.
Tenant shall not cause, maintain or permit any private or public nuisance in, on
or about any portion of the Project, including, but not limited to, any
offensive odors, noises, fumes or vibrations. Tenant shall not damage or deface
or otherwise commit or suffer to be committed any waste in, upon or about the
Project. Tenant shall not place or store, nor permit any other of its employees
or agents to place or store, any property, equipment, materials, supplies or
personal property outside of the Premises. Tenant shall not permit any animals,
including, but not limited to, any household pets, to be brought or kept in or
about the Premises. Tenant shall place no loads upon the floors, walls, or
ceilings in excess of the maximum designed load permitted by the applicable
Uniform Building Code or which may damage the Building or outside areas within
the Premises.

 

10



--------------------------------------------------------------------------------

9.3 Access. Notwithstanding anything in this Lease to the contrary, Landlord
shall provide access to the Premises, 24 hours a day, seven days a week, subject
to the terms of this Lease and to such reasonable regulations as Landlord
prescribes from time-to-time for security purposes.

10. ALTERATIONS; AND SURRENDER OF PREMISES.

10.1 Alterations. Tenant shall be permitted to make, at its sole cost and
expense, non-structural alterations and additions to the interior of the
Premises without obtaining Landlord’s prior written consent, provided said
alterations do not adversely affect the Building systems, are not visible from
the exterior of the Building, are in compliance with all Laws and the
requirements for Alterations set forth below (other than Landlord’s consent) and
the cost of such alterations does not exceed Twenty Thousand Dollars
($20,000.00) per project (the “Permitted Improvements”). Tenant, however, shall
first notify Landlord of such Permitted Improvements so that Landlord may post a
Notice of Non-Responsibility on the Premises. Except for the Initial
Improvements and the Permitted Improvements, Tenant shall neither install any
signs, fixtures, or improvements, nor make or permit any other alterations or
additions (individually, an “Alteration”, and collectively, “Alterations”) to
the Premises without the prior written consent of Landlord, which consent shall
not be unreasonably withheld so long as any such Alteration does not adversely
affect the Building systems, structural integrity or structural components of
the Premises. If any such Alteration is expressly permitted by Landlord, Tenant
shall deliver at least ten (10) days prior written notice to Landlord, from the
date Tenant commences construction, sufficient to enable Landlord to post and
record a Notice of Non-Responsibility. Tenant shall obtain all permits or other
governmental approvals prior to commencing any work and deliver a copy of same
to Landlord. All Alterations shall be (i) at Tenant’s sole cost and expense in
accordance with plans and specifications which have been previously submitted to
and approved in writing by Landlord, and shall be installed by a licensed,
insured (and bondable, at Landlord’s option) contractor (reasonably approved by
Landlord) in compliance with all applicable Laws, Development Documents,
Recorded Matters, and Rules and Regulations and (ii) performed in a good and
workmanlike manner and so as not to obstruct access to any portion of the
Project or any business of Landlord or any other tenant. Landlord’s approval of
any plans, specifications or working drawings for Tenant’s Alterations shall
neither create nor impose any responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with any
Laws. As Additional Rent, Tenant shall reimburse Landlord, within ten (10) days
after demand, for the reasonable and actual out-of-pocket legal, engineering,
architectural, planning and other expenses incurred by Landlord in connection
with Tenant’s Alterations. If Tenant makes any Alterations, Tenant shall carry
“Builder’s All Risk” insurance, in an amount approved by Landlord and such other
insurance as Landlord may require. All such Alterations shall be insured by
Tenant in accordance with Section 12 of this Lease immediately upon completion.
Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished or obligations incurred by or on behalf of
Tenant. Tenant shall, prior to commencing any Alterations, (a) cause its
contractor(s) and/or major subcontractor(s) to provide insurance as reasonably
required by Landlord, and (b) provide such reasonable assurances to Landlord
(including without limitation, waivers of lien, and, if such Alterations are
expected to exceed $100,000.00, surety company performance bonds), as Landlord
shall require to assure payment of the costs thereof to protect Landlord and the
Premises from and against any mechanic’s, materialmen’s or other liens. Upon
completion of any Permitted Improvements or any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Premises are located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and if drawings
are required for such Permitted Improvements or Alterations, Tenant shall
deliver to the Landlord a reproducible copy of the “as built” drawings of all
Permitted Improvements and all Alterations. Notwithstanding anything in this
Lease to the contrary, Tenant’s Property shall at all times be and remain
Tenant’s property. Except for Alterations which cannot be removed without
structural injury to the Premises, at any time Tenant may remove Tenant’s
Property from the Premises, provided that Tenant repairs all damage caused by
such removal. Landlord shall have no lien or other interest in any item of
Tenant’s Property. Landlord shall have no right to require Tenant to remove any
Alterations unless it notifies Tenant at the time it consents to such alteration
that it shall require such alteration to be removed.

 

11



--------------------------------------------------------------------------------

10.2 Surrender of Premises. At the expiration of the Term or earlier termination
of this Lease, Tenant shall surrender the Premises to Landlord (i) in the same
condition and repair as received (damage by acts of God, casualty, normal wear
and tear, condemnation, Hazardous Materials (other than those released or
emitted by Tenant), Alterations or other interior improvements which it is
permitted to surrender at the termination of this Lease and repairs that Tenant
is not responsible for under this Lease, excepted), and (ii) in accordance with
Section 27 hereof. Normal wear and tear shall not include any damage or
deterioration that would have been prevented by proper maintenance by Tenant, or
Tenant otherwise performing all of its obligations under this Lease. On or
before the expiration or earlier termination of this Lease, Tenant shall remove
(a) all of Tenant’s Property (defined below) and Tenant’s signage from the
Premises, and (b) any Alterations made without Landlord’s consent and any other
Alterations that Landlord may, by notice to Tenant given at the time it approves
the Alterations require Tenant (at Tenant’s expense) to remove, and Tenant shall
repair any damage caused by all of such removal activities. “Tenant’s Property”
means all equipment, trade fixtures, computer wiring and cabling, furnishings,
inventories, goods and personal property of Tenant. Any of Tenant’s Property not
so removed by Tenant as required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant
waives all claims against Landlord for any damages resulting from Landlord’s
retention and disposition of such property; provided, however, Tenant shall
remain liable to Landlord for all costs incurred in storing and disposing of
such abandoned property of Tenant. Notwithstanding anything to the contrary
contained herein, on or before the expiration of the Term or any earlier
termination of this Lease, Tenant shall, at Tenant’s sole cost and expense and
in compliance with the National Electric Code and other applicable laws, remove
all electronic, fiber, phone and data cabling and related equipment that has
been installed by or for the exclusive benefit of Tenant in or around the
Premises (collectively, the “Cabling”); provided, however, Tenant shall not
remove the Cabling if Tenant receives a written notice from Landlord at least
thirty (30) days prior to the expiration of the Lease authorizing all or any
portion of the Cabling to remain in place, in which event the Cabling or portion
thereof authorized by Landlord remain at the Premises shall be surrendered with
the Premises upon expiration or earlier termination of this Lease. All
Alterations except those which Landlord requires Tenant to remove, shall remain
in the Premises as the property of Landlord. If the Premises are not surrendered
at the expiration of the Term or earlier termination of this Lease, Tenant shall
continue to be responsible for the payment of Rent (as the same may be increased
pursuant to Section 20 below) until the Premises are so surrendered. Tenant
shall indemnify, defend and hold the Indemnitees (as defined below) harmless
from and against any and all Claims (x) arising from any delay by Tenant in so
surrendering the Premises including, without limitation, any Claims made against
Landlord by any succeeding tenant or prospective tenant founded on or resulting
from such delay, and (y) suffered by Landlord due to lost opportunities to lease
any portion of the Premises to any such succeeding tenant or prospective tenant.

11. REPAIRS AND MAINTENANCE.

11.1 Tenant’s Repairs and Maintenance Obligations. Except for those portions of
the Building to be maintained by Landlord, as provided in Sections 11.2 and 11.3
below (collectively, “Landlord Repair Obligations”), Tenant shall, at its sole
cost and expense, keep and maintain all parts of the Premises and such portions
of the Building as are within the exclusive control of Tenant in good, clean and
safe condition and repair, promptly making all necessary repairs and
replacements, whether ordinary or extraordinary, with materials and workmanship
of the same character, kind and quality as the original thereof, all of the
foregoing in accordance with the applicable provisions of Section 10 hereof, and
to the reasonable satisfaction of Landlord, including, but not limited to,
repairing any damage (and replacing any property so damaged) caused by Tenant or
any of Tenant’s Responsible Parties, and restoring the Premises to the condition
existing prior to the occurrence of such damage. Without limiting any of the
foregoing, Tenant shall be solely responsible for promptly maintaining (a) all
mechanical

 

12



--------------------------------------------------------------------------------

systems, heating, ventilation and air conditioning systems exclusively serving
the Premises, unless maintained by Landlord, (b) all plumbing work and fixtures
exclusively serving the Premises, (c) electrical wiring systems, fixtures and
equipment exclusively serving the Premises, (d) all interior lighting
(including, without limitation, light bulbs and/or ballasts) and exterior
lighting exclusively serving the Premises or adjacent to the Premises, (e) all
glass, windows, window frames, window casements, interior and exterior doors,
door frames and door closers within the Premises, (f) all roll-up doors, ramps
and dock equipment within the Premises, including without limitation, dock
bumpers, dock plates, dock seals, dock levelers and dock lights, (g) all tenant
signage, (h) sprinkler systems, fire protection systems and security systems
inside and exclusively serving the Premises, except to the extent maintained by
Landlord, and (i) all partitions, fixtures, equipment, interior painting,
interior walls and floors, and floor coverings of the Premises and every part
thereof. Any such work shall be performed by licensed, insured and bondable
contractors and subcontractors reasonably approved by Landlord. Additionally,
Tenant shall be solely responsible for the performance of the regular removal of
trash and debris from the Premises.

11.2 Maintenance by Landlord. Subject to Tenant’s reimbursement obligations
under Section 6, Landlord shall repair and maintain the following items: fire
protection and life safety systems and services; the roof and roof coverings
(provided that Tenant installs no additional air conditioning or other equipment
on the roof that damages the roof coverings, in which event Tenant shall pay all
costs relating to the presence of such additional equipment); the plumbing,
electrical, and mechanical systems serving the Building (excluding the plumbing,
mechanical and electrical systems inside and exclusively serving the Premises);
exterior painting of the Building; repairs to the Premises that could be
considered capital under generally accepted accounting principles; and the
Common Areas, including the parking areas, pavement, sprinkler systems,
sidewalks, driveways, curbs, and lighting systems in the Common Areas. If
Landlord elects to perform any repair or restoration work required to be
performed by Tenant under Section 11.4, Tenant shall reimburse Landlord upon
demand for all costs and expenses incurred by Landlord in connection therewith.
Tenant shall promptly report, in writing, to Landlord any defective condition
known to it which Landlord is required to repair.

11.3 Landlord’s Repairs and Maintenance Obligations. Subject to the provisions
of Sections 11.1, 25 and 26, and except for repairs rendered necessary by the
intentional or negligent acts or omissions of Tenant or any of Tenant’s
Responsible Parties that are not covered by the waiver in Section 12.5, Landlord
shall, at Landlord’s sole cost and expense, keep in good repair and replace as
necessary (a) the structural elements of the Building, including, without
limitation, the structural portions of the floors, foundations and exterior
perimeter walls of the Building (inclusive of glass and exterior doors), and
(b) the roof of the Building (including the roof membrane), and (c) any repair,
maintenance or improvements (i) necessitated by the acts or omissions of
Landlord or any other occupant of the Building, or their respective agents,
employees or contractors, or (ii) for which Landlord has a right of
reimbursement from others.

11.4 Tenant’s Failure to Perform Repairs and Maintenance Obligations. If Tenant
refuses or neglects to repair and maintain the Premises and the other areas
properly as required herein and to the reasonable satisfaction of Landlord,
(i) Landlord may, but without obligation to do so, at any time after reasonable
advance notice to Tenant, make such repairs or maintenance without Landlord
having any liability to Tenant for any loss or damage that may accrue to
Tenant’s Property or to Tenant’s business by reason thereof, except to the
extent any damage is caused by the willful misconduct or gross negligence of
Landlord or its authorized agents and representatives and (ii) Tenant shall pay
to Landlord, as Additional Rent, Landlord’s costs and expenses incurred
therefor. Tenant’s obligations under this Section 11 shall survive the
expiration of the Term or earlier termination thereof. Tenant hereby waives any
right to repair at the expense of Landlord under any applicable Laws now or
hereafter in effect.

 

13



--------------------------------------------------------------------------------

12. INSURANCE.

12.1 Types of Insurance. Tenant shall maintain in full force and effect at all
times during the Term, at Tenant’s sole cost and expense, for the protection of
Tenant and Landlord, as their interests may appear, policies of insurance issued
by carriers reasonably acceptable to Landlord and its lender which afford the
following coverages: (i) worker’s compensation and employer’s liability, as
required by law; (ii) commercial general liability insurance (occurrence form)
providing coverage against any and all claims for bodily injury and property
damage occurring in, on or about the Premises arising out of Tenant’s and
Tenant’s Responsible Parties’ use or occupancy of the Premises and such
insurance shall (a) include coverage for blanket contractual liability, fire
damage, premises, personal injury, completed operations and products liability,
and (b) have a combined single limit of not less than Two Million Dollars
($2,000,000) per occurrence with a Three Million Dollar ($3,000,000) aggregate
limit and excess/umbrella insurance in the amount of Five Million Dollars
($5,000,000); (iii) comprehensive automobile liability insurance with a combined
single limit of at least $1,000,000 per occurrence for claims arising out of any
owned, non-owned or hired automobiles used in the conduct of Tenant’s business;
(iv) “causes of loss – special form” property insurance, including without
limitation, sprinkler leakage, covering damage to or loss of any of Tenant’s
Property and any Alterations located in, on or about the Premises (but not the
Initial Improvements, which shall be insured by Landlord), together with, if the
property of any of Tenant’s invitees, vendors or customers is to be kept in the
Premises, warehouser’s legal liability or bailee customers insurance for the
full replacement cost of the property belonging to such parties and located in
the Premises (which insurance shall be written on a replacement cost basis
(without deduction for depreciation) in an amount equal to one hundred percent
(100%) of the full replacement value of the aggregate of the items referred to
in this clause (iv)); and (v) such other insurance or higher limits of liability
as is then customarily required for Comparable Building (as defined below) or as
may be reasonably required by any of Landlord’s lenders and is required of all
similarly situated tenants in the Project if permitted under such tenant’s
leases. “Comparable Buildings” means commercial buildings located in Santa
Clara, California or the surrounding metropolitan area that are comparable to
the Building in quantity, size, type and quality.

12.2 Insurance Policies. Insurance required to be maintained by Tenant shall be
written by companies (i) licensed to do business in the State of California,
(ii) domiciled in the United States of America, and (iii) having a “General
Policyholders Rating” of at least A-:VII (or such higher rating as may be
required by a lender having a lien on the Premises) as set forth in the most
current issue of “A.M. Best’s Rating Guides.” Any deductible amounts under any
of the insurance policies required hereunder shall not exceed Twenty-Five
Thousand Dollars ($25,000). Tenant shall deliver to Landlord certificates of
insurance and true and complete copies of any and all endorsements required
herein for all insurance required to be maintained by Tenant hereunder at the
time of execution of this Lease by Tenant. Tenant shall, at least five (5) days
prior to expiration of each policy, furnish Landlord with certificates of
renewal or “binders” thereof. Each certificate shall expressly provide that such
policies shall not be cancelable or otherwise subject to material modification
except after thirty (30) days prior written notice to the parties named as
additional insureds as required in this Lease (except for cancellation for
nonpayment of premium, in which event cancellation shall not take effect until
at least ten (10) days’ notice has been given to Landlord). Tenant shall have
the right to provide insurance coverage which it is obligated to carry pursuant
to the terms of this Lease under a blanket insurance policy, provided such
blanket policy expressly affords coverage for the Premises and Landlord as
required by this Lease.

12.3 Additional Insureds and Coverage. Each of Landlord, Landlord’s property
management company or agent, and Landlord’s lender(s) having a lien against the
Premises shall be named as additional insureds or loss payees (as applicable)
under all of the policies required in Section 12.1(ii) and, with respect to any
Alterations, in Section 12.1(iv) hereof. All such policies shall provide for
severability of interest. All insurance to be maintained by Tenant shall, except
for workers’ compensation and employer’s liability insurance, be endorsed to
state that it is primary, without right of contribution from insurance
maintained by Landlord, and shall be in excess of coverage which Landlord may
have and shall be unaffected by any insurance or self-insurance Landlord may
have regardless of whether any other insurance names Landlord as an insured or
whether such insurance stands primary or secondary.

 

14



--------------------------------------------------------------------------------

Any umbrella/excess liability policy (which shall be in “following form”) shall
provide that if the underlying aggregate is exhausted, the excess coverage will
drop down as primary insurance. The limits of insurance maintained by Tenant
shall not limit Tenant’s liability under this Lease. It is the parties’
intention that the insurance to be procured and maintained by Tenant as required
herein shall provide coverage for any and all damage or injury arising from or
related to Tenant’s operations of its business and/or Tenant’s or Tenant’s
Responsible Parties’ use of the Premises and any of the areas within the
Premises.

12.4 Failure of Tenant to Purchase and Maintain Insurance. If Tenant fails to
obtain and maintain the insurance required herein throughout the Term, Landlord
may, but without obligation to do so, after notice to Tenant, purchase the
necessary insurance and pay the premiums therefor. If Landlord so elects to
purchase such insurance, Tenant shall promptly pay to Landlord as Additional
Rent, the amount so paid by Landlord, upon Landlord’s demand therefor. In
addition, Landlord may recover from Tenant and Tenant agrees to pay, as
Additional Rent, any and all Claims which Landlord may incur due to Tenant’s
failure to obtain and maintain such insurance.

12.5 Waiver of Subrogation. Notwithstanding any provision of this Lease to the
contrary (including, without limitation, Section 13.2 below), Landlord and
Tenant mutually waive their respective rights of recovery against each other for
any loss of, or damage to, either parties’ property to the extent that such loss
or damage is caused by or results from a risk which is actually insured by an
insurance policy in effect or required to be in effect at the time of such loss
or damage (or, in the case of damage to Landlord’s property, would normally have
been covered but for Landlord’s election not to maintain a policy of all-risk or
special form coverage for the full replacement value of such property), without
regard to the negligence or willful misconduct of the entity so released. Each
party shall obtain any special endorsements, if required by its insurer, whereby
the insurer waives its rights of subrogation against the other party. This
provision is intended to waive fully, and for the benefit of the parties hereto,
any rights and/or claims which might give rise to a right of subrogation in
favor of any insurance carrier. All of Landlord’s and Tenant’s repair and
indemnity obligations under this Lease shall be subject to the waiver contained
in this paragraph.

13. INDEMNITY; LIMITATION OF LIABILITY AND WAIVER OF CLAIMS.

13.1 Indemnity. Except to the extent of Claims resulting from the negligence or
willful misconduct of Landlord or its authorized representatives or Landlord’s
violation of this Lease, Tenant agrees to protect, defend (with counsel
reasonably acceptable to Landlord) and hold Landlord, the Project’s property
manager, each of Landlord’s lenders and each of their respective directors,
members, managers, officers, partners, shareholders, trustees, affiliates,
subsidiaries, employees, agents and representatives, and each of their
respective successors and assigns (collectively, the “Indemnitees”) harmless and
indemnify the Indemnitees from and against all liabilities, damages, demands,
penalties, costs, claims, losses, judgments, charges and expenses (including
reasonable attorneys’ fees, costs of court and expenses necessary in the
prosecution or defense of any litigation including the enforcement of this
provision) (collectively, “Claims”) arising from or in any way related to,
directly or indirectly, (i) Tenant’s or Tenant’s Responsible Parties’ use of the
Premises or other portions of the Project, (ii) the conduct of Tenant’s
business, (iii) from any activity, work or thing done, permitted or suffered by
Tenant in or about the Premises, and/or (iv) Tenant’s failure to perform any
covenant or obligation of Tenant under this Lease. Tenant agrees that the
obligations of Tenant herein shall survive the expiration or earlier termination
of this Lease.

13.2 Limitation of Liability and Waiver of Claims. Except to the extent of
Claims resulting from the negligence or willful misconduct of Landlord or the
Indemnitees or Landlord’s violation of this Lease, to the fullest extent
permitted by law, Tenant agrees that neither Landlord nor any of the Indemnitees
shall at any time or to any extent whatsoever be liable, responsible or in any
way accountable for any loss, liability, injury, death or damage to persons or
property which at any time may

 

15



--------------------------------------------------------------------------------

be suffered or sustained by Tenant or by any person(s) whomsoever who may at any
time be using, occupying or visiting the Premises. Tenant shall not, in any
event or circumstance, be permitted to offset or otherwise credit against any
payments of Rent required herein for matters for which Landlord may be liable
hereunder unless the same is expressly authorized elsewhere in this Lease.
Notwithstanding any provision to the contrary contained in this Lease, at no
time shall Landlord be responsible or liable to the Tenant for any lost profits,
lost economic opportunities or any form of consequential damage as the result of
any actual or alleged breach by Landlord of its obligations under this Lease.

14. ASSIGNMENT AND SUBLEASING.

14.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, hypothecate, encumber, grant any license or
concession, pledge or otherwise transfer this Lease or any interest herein,
permit any assignment or other transfer of this Lease by operation of law,
sublet the Premises or any part thereof, or permit the use of the Premises by
any persons other than Tenant (collectively, “Transfers” and any entity to whom
any Transfer is made or sought to be made is sometimes referred to as a
“Transferee”). No consent to any Transfer shall constitute a waiver of the
provisions of this Section 14, and all subsequent Transfers may be made only
with the prior written consent of Landlord, which consent shall not be
unreasonably withheld, but which consent shall be subject to the provisions of
this Section 14.

14.2 Request for Consent. If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing (“Tenant’s Notice”), and deliver to Landlord at
least thirty (30) days prior to the proposed commencement date of the Transfer
(“Proposed Lease Date”) the following: (i) a description of the portion of the
Premises to be transferred (the “Subject Space”); (ii) all of the terms of the
proposed Transfer, including without limitation, the Proposed Lease Date, the
name and address of the proposed Transferee, and a copy of the existing or
proposed assignment, sublease or other agreement governing the proposed
Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and, if available,
audited financial statements for the previous three (3) most recent consecutive
fiscal years; and (iv) such other information as Landlord may then reasonably
require. Within thirty (30) days after Landlord’s receipt of the Tenant’s Notice
(the “Landlord Response Period”) Landlord shall notify Tenant, in writing, of
its determination with respect to such requested proposed Transfer and
Landlord’s election as set forth in Section 14.5. If Landlord does not elect to
recapture pursuant to Section 14.5 and Landlord does consent to the requested
proposed Transfer, Tenant may thereafter assign its interests in and to this
Lease or sublease all or a portion of the Premises to the same party and on the
same terms as set forth in the Tenant’s Notice.

14.3 Criteria for Consent. Tenant agrees that, among other circumstances for
which Landlord could reasonably withhold consent to a proposed Transfer, it
shall be reasonable for Landlord to withhold its consent where (a) Tenant is in
default of its obligations under this Lease beyond applicable notice and cure
periods, (b) the use to be made of the Premises by the proposed Transferee is
prohibited, or differs materially from the uses permitted, under this Lease,
(c) the proposed Transferee or its business is subject to compliance with
additional requirements of the ADA beyond those requirements which are
applicable to Tenant, (d) the proposed Transferee does not intend to occupy the
Premises, (e) Landlord reasonably disapproves of the proposed Transferee’s
reputation or creditworthiness or the character of the business to be conducted
at the Premises (provided, however, that so long as Tenant will remain in
existence and primarily liable under this Lease from and after a proposed
Transfer, then Landlord shall take into account both Tenant’s creditworthiness
and the proposed Transferee’s creditworthiness), (f) the proposed Transferee is
a governmental agency or unit or an existing tenant in the Project, (g) the
proposed Transfer would cause Landlord to violate another agreement or
obligation to which Landlord is a party or otherwise subject, (h) the proposed
Transferee will use, store or handle Hazardous Materials (defined below) of a
type, nature or quantity not permitted under this Lease, (i) Landlord’s lender
does not consent to such Transfer or such Transfer creates a violation under any
loan encumbering the Project, (j) either the Transfer or any consideration
payable to Landlord in connection therewith adversely affects the real estate
investment trust qualification tests applicable to Landlord or its affiliates,
or (k) the proposed Transferee is involved in litigation with Landlord or any of
its affiliates.

 

16



--------------------------------------------------------------------------------

14.4 Effectiveness of Transfer and Continuing Obligations. Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of Exhibit
E hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s standard
and reasonable form of Consent to Assignment or Consent to Sublease, as
applicable, executed by Tenant and the Transferee in which each of Tenant and
the Transferee confirms its obligations under this Lease. Failure or refusal of
a Transferee to execute any such consent instrument shall not release or
discharge the Transferee from its obligation to do so or from any liability as
provided herein. The voluntary, involuntary or other surrender of this Lease by
Tenant, or a mutual cancellation by Landlord and Tenant, shall not work a
merger, and any such surrender or cancellation shall, at the option of Landlord,
either terminate all or any existing subleases or operate as an assignment to
Landlord of any or all of such subleases. Each permitted Transferee shall assume
and be deemed to assume this Lease and shall be and remain liable jointly and
severally with Tenant for payment of Rent and for the due performance of, and
compliance with all the terms, covenants, conditions and agreements herein
contained on Tenant’s part to be performed or complied with, for the Term of
this Lease, provided that any subtenant shall only assume the obligations of
this Lease with respect to the subleased space on the economic terms contained
within the approved Transfer. No Transfer shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee) under this Lease whether occurring before or after such
Transfer, and Tenant shall not be released from performing any of the terms,
covenants and conditions of this Lease. An assignee of Tenant shall become
directly liable to Landlord for all obligations of Tenant hereunder. The
acceptance of any Rent by Landlord from any other person (whether or not such
person is an occupant of the Premises) shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer. Any
and all options, rights of refusal, improvement allowances and other similar
rights granted to Tenant in this Lease, if any, shall not be assignable by
Tenant unless expressly authorized in writing by Landlord or if made pursuant to
a Permitted Transfer (as defined below). Any transfer that requires Landlord’s
consent and is made without Landlord’s prior written consent, shall, at
Landlord’s option, be null, void and of no effect, and shall, at Landlord’s
option, constitute a material default by Tenant of this Lease after the
expiration of applicable notice and cure periods. As Additional Rent, Tenant
shall pay to Landlord each time it requests a Transfer, a fee in the amount of
not more than $1,500.00 for its actual out-of-pocket legal and other expenses
incurred by Landlord in connection with any actual or proposed Transfer.

14.5 Recapture. If the Transfer (i) by itself or taken together with then
existing or pending Transfers covers or totals, as the case may be, more than
fifty (50%) of the rentable square feet of the Premises, or (ii) is for a term
which by itself or taken together with then existing or pending Transfers is
greater than eighty percent (80%) of the period then remaining in the Term as of
the Proposed Effective Date, then Landlord shall have the right, to be exercised
by giving written notice to Tenant, to recapture the Subject Space described in
Tenant’s Notice. If such recapture notice is given, it shall serve to terminate
this Lease with respect to the proposed Subject Space, or, if the proposed
Subject Space covers all of the Premises, it shall serve to terminate the entire
Term of this Lease, in either case, as of the Proposed Effective Date. If this
Lease is terminated with respect to less than the entire Premises, Rent shall be
adjusted on the basis of the proportion of rentable square feet retained by
Tenant to the rentable square feet originally demised and this Lease as so
amended shall continue thereafter in full force and effect.

14.6 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, fifty percent
(50%) of any Transfer Premium. The term “Transfer Premium” shall mean all rent,
additional rent and other consideration paid by such Transferee which either
initially or over the term of the Transfer exceeds the Rent or pro rata portion
of the Rent, as the case may be, for the Subject Space, after first deducting
reasonable Transfer expenses incurred by Tenant, including tenant improvements,
brokerage commissions, and legal fees.

 

17



--------------------------------------------------------------------------------

14.7 Waiver. Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

14.8 Assumption and Attornment. If Tenant shall assign this Lease as permitted
herein, the assignee shall expressly assume all of the obligations of Tenant
hereunder in a written instrument satisfactory to Landlord and furnished to
Landlord not later than fifteen (15) days prior to the effective date of the
assignment. If Tenant shall sublease the Premises as permitted herein, Tenant
shall, at Landlord’s option, within fifteen (15) days following any request by
Landlord, obtain and furnish to Landlord the written agreement of such subtenant
to the effect that the subtenant will attorn to Landlord and will pay all
subrent directly to Landlord.

14.9 Permitted Transfer.

14.9.1 Permitted Transfer. Notwithstanding anything in this Section 14 to the
contrary, and provided there is no uncured event of default under the Lease,
Tenant shall have the right, without the prior written consent of Landlord, to
(a) assign the Lease to an Affiliate (as defined below), to an entity created by
merger, reorganization or recapitalization of or with Tenant, or to a purchaser
of all or substantially all of Tenant’s assets or (b) sublease the Premises or
any part thereof to an Affiliate (each, a “Permitted Transfer”); provided,
however, that (i) such Permitted Transfer is for a valid business purpose and
not to avoid any obligations under the Lease, (ii) the assignee is a reputable
entity of good character and, unless the transferee is an Affiliate and Tenant
will remain in existence and primarily liable under this Lease (with sufficient
net worth to satisfy Tenant’s remaining obligations under this Lease), shall
have, immediately after giving effect to such assignment, an aggregate net worth
(computed in accordance with generally accepted accounting principles,
consistently applied) at least equal to the aggregate net worth (as so computed)
of Tenant immediately prior to such assignment or otherwise reasonably
sufficient to satisfy such transferee’s obligations under this Lease, whichever
is greater, (iii) Tenant provides Tenant’s Notice in accordance with
Section 14.2 above, (iv) no later than fifteen (15) days prior to the effective
date of the Permitted Transfer, the Transferee shall provide the documentation
required pursuant to Section 14.8 above, and (v) within ten (10) days after
Landlord’s written request, provide such reasonable documents or information
which Landlord reasonably requests for the purpose of substantiating whether or
not the Permitted Transfer is to an Affiliate or is otherwise in accordance with
the terms and conditions of this Section 14.9. Tenant shall not have the right
to perform a Permitted Transfer, if, as of the date of the effective date of the
Permitted Transfer, an event of default is then continuing.

14.9.2 Definitions. In addition to the terms elsewhere defined in this Lease,
the following terms shall have the following meanings with respect to the
provisions of this Lease:

(a) “Affiliate” shall mean any Person (as defined below) which is owned or
controlled by, owns or controls, or is under common ownership or control with
Tenant.

(b) “control” means, with respect to a Person that is a corporation, the right
to exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of the controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power at all times to direct or cause the direction of the
management and policies of the controlled Person.

(c) “Person” means an individual, partnership, trust, corporation, firm or other
entity.

 

18



--------------------------------------------------------------------------------

14.9.3 No Recapture or Transfer Premium Rights. Landlord acknowledges and agrees
that the terms and conditions of Sections 14.5 and 14.6 shall not apply to any
Permitted Transfer.

15. SUBORDINATION.

15.1 Subordination. To the fullest extent permitted by law, this Lease, the
rights of Tenant under this Lease and Tenant’s leasehold interest shall be
subject and subordinate at all times to: (i) all ground leases or underlying
leases which may now exist or hereafter be executed affecting the Building, or
any other portion of the Premises, and (ii) the lien of any mortgage or deed of
trust which may now or hereafter exist for which the Building, ground leases or
underlying leases, any other portion of the Premises or Landlord’s interest or
estate therein is specified as security. Notwithstanding the foregoing, Landlord
or any such ground lessor, mortgagee, or any beneficiary shall have the right to
require this Lease be superior to any such ground leases or underlying leases or
any such liens, mortgage or deed of trust. If any ground lease or underlying
lease terminates for any reason or any mortgage or deed of trust is foreclosed
or a conveyance in lieu of foreclosure is made for any reason, Tenant shall
attorn to and become the Tenant of the successor in interest to Landlord,
provided such successor in interest will not disturb Tenant’s use, occupancy or
quiet enjoyment of the Premises if Tenant is not in material default of this
Lease beyond any applicable notice and cure period. The successor in interest to
Landlord following foreclosure, sale or deed in lieu thereof shall not be:
(a) liable for any act or omission of any prior lessor or with respect to events
occurring prior to acquisition of ownership, except continuing defaults;
(b) subject to any offsets which Tenant might have against any prior lessor;
(c) bound by prepayment of more than one (1) month’s Rent, unless actually
received; or (d) liable to Tenant for any Security Deposit not actually received
by such successor in interest to the extent any portion of such Security Deposit
has not already been forfeited by, or refunded to, Tenant. Landlord shall be
liable to Tenant for all or any portion of the Security Deposit not forfeited
by, or refunded to Tenant, until and unless Landlord transfers such Security
Deposit to the successor in interest. Tenant covenants and agrees to execute
(and acknowledge if required by Landlord, any lender or ground lessor) and
deliver, within five (5) days of a written demand or request by Landlord and in
the form reasonably requested by Landlord, ground lessor, mortgagee or
beneficiary, any additional documents evidencing the priority or subordination
of this Lease with respect to any such ground leases or underlying leases or the
lien of any such mortgage or deed of trust.

15.2 SNDA. Landlord shall, subject to the terms and conditions of this
Section 15.2, use commercially reasonable efforts to obtain for Tenant from the
existing mortgagee and each future mortgagee a subordination, non-disturbance
and attornment agreement on such mortgagee’s standard form (each, a “SNDA”).
Notwithstanding the foregoing, the Lease and Tenant’s obligations thereunder
shall not be affected or impaired in any respect should any mortgagee decline to
enter into a SNDA. If such mortgagee executes and delivers to Landlord a SNDA
and Landlord delivers the same to Tenant, and Tenant either fails or refuses to
execute and deliver the SNDA within 20 days following Landlord’s delivery of
such SNDA to Tenant, then Landlord shall have no further obligation to obtain a
SNDA for Tenant from such mortgagee. In no event shall Landlord be required to
commence any litigation in order to obtain the SNDA.

16. RIGHT OF ENTRY. Landlord and its agents shall have the right to enter the
Premises at all reasonable times, upon one (1) business day prior notice, for
purposes of inspection, exhibition, posting of notices, investigation,
replacements, repair, maintenance and alteration and Landlord shall have the
right to take photographs of the Premises in connection with such entry. It is
further agreed that Landlord shall have the right to use any and all means
Landlord deems necessary to enter the Premises in an emergency. Landlord shall
have the right, at any time during the Term, to place “for rent” or “for lease”
signs on the outside of the Building (but not on any portion of the inside or
outside of the Premises), which “for rent” signs shall not, except as otherwise
expressly set forth in this Section 16,

 

19



--------------------------------------------------------------------------------

advertise or market the Premises for rent. Landlord shall have the right, during
the last nine (9) months of the Term, to place “for rent” signs on the outside
of the Building, which “for rent” signs may advertise or market the Premises for
rent. Provided that Landlord uses reasonable efforts to minimize interference
with Tenant’s conduct of business from the Premises and complies with the
requirements in this section, Tenant hereby waives any Claim from damages or for
any injury or inconvenience to or interference with Tenant’s business, or any
other loss occasioned thereby except for any Claim for any of the foregoing
arising out of the gross negligence or willful misconduct of Landlord or its
authorized representatives. Notwithstanding the foregoing, any entry by Landlord
and Landlord’s agents shall not unreasonably impair Tenant’s operations, and
shall comply with Tenant’s reasonable security measures.

17. ESTOPPEL CERTIFICATE. Tenant shall execute (and acknowledge if required by
any lender or ground lessor) and deliver to Landlord, within ten (10) business
days after Landlord provides such to Tenant, a statement in writing certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification), the date to which the Rent and other
charges are paid in advance, if any, acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder or
specifying such defaults as are claimed, and such other matters as Landlord may
reasonably require. Any such statement may be conclusively relied upon by
Landlord and any prospective purchaser or encumbrancer of the Building or other
portions of the Premises. In the event that Tenant fails to timely deliver an
estoppel certificate, then (i) such failure shall be an event of default after
the applicable notice and grace period, and (ii) Tenant’s failure to deliver
such statement within such time shall be conclusive upon the Tenant that
(a) this Lease is in full force and effect, without modification except as may
be represented by Landlord; (b) there are no uncured defaults in Landlord’s
performance; and (c) not more than one month’s Rent has been paid in advance.

18. TENANT’S DEFAULT.

The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:

18.1 The abandonment of the Premises by Tenant, as abandonment is statutorily
defined in California Civil Code Section 1951.3 or all similar or successor
laws;

18.2 The failure by Tenant to make any payment of Rent, Additional Rent or any
other payment or charge required hereunder on the date said payment is due, if
such failure to pay continues for five (5) business days after Landlord’s
delivery of written notice of the delinquency (provided, however, that Tenant
shall not be entitled to more than two (2) notices of a delinquency in a
monetary obligation during any 12-month period, and if thereafter any Rent is
not paid when due, an event of default shall be considered to have occurred even
though no notice thereof is given);

18.3 Except as otherwise provided in Section 19.4 hereof, the failure by Tenant
to observe, perform or comply with any of the conditions, covenants or
provisions of this Lease (except failure to make any payment of Rent and/or
Additional Rent and any other payment or charge required hereunder) and such
failure is not cured within (i) thirty (30) days of the date on which Landlord
delivers written notice of such failure to Tenant for all failures other than
with respect to (a) Hazardous Materials (defined in Section 27 hereof),
(b) Tenant making the repairs, maintenance and replacements required under the
provisions of Section 11.1 hereof, or (c) the timely delivery by Tenant of a
subordination, non-disturbance and attornment agreement (an “SNDA”), a
counterpart of a fully executed Transfer document and a consent thereto
(collectively, the “Transfer Documents”), an estoppel certificate and insurance
certificates and (ii) ten (10) days of the date on which Landlord delivers
written notice of such failure to Tenant for all failures in any way related to
Hazardous Materials or Tenant failing to timely make the repairs, maintenance or
replacements required by Section 11.1, or with respect to subordination,
assignment and sublease, estoppel certificates and insurance. However, Tenant
shall not be in default of its obligations hereunder if such failure (other than
any failure of Tenant to timely and properly make the

 

20



--------------------------------------------------------------------------------

repairs, maintenance, or replacements required by Section 11.1, or timely
deliver an SNDA, the Transfer Documents, an estoppel certificate or insurance
certificates, for which no additional cure period shall be given to Tenant)
cannot reasonably be cured within such 30- or 10-day period, as applicable, and
Tenant promptly commences, and thereafter diligently proceeds with same to
completion, all actions necessary to cure such failure as soon as is reasonably
possible. Any such written notice shall be in addition to any notice required
under California Code of Civil Procedure Sections 1161, et seq. and all similar
or successor laws; or

18.4 The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold that is not removed within sixty (60)
days, Tenant’s inability to pay Tenant’s debts or failure generally to pay
Tenant’s debts when due, any court entering a decree or order directing the
winding up or liquidation of Tenant or of substantially all of Tenant’s assets,
or the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets or this leasehold.

19. REMEDIES FOR TENANT’S DEFAULT.

19.1 Landlord’s Rights. In the event of Tenant’s material default under this
Lease as described in Section 18, Landlord may terminate Tenant’s right to
possess the Premises by any lawful means. Following delivery of written notice
by Landlord, this Lease shall terminate on the date specified in such notice and
Tenant shall immediately surrender possession of the Premises to Landlord. In
addition, if this Lease is terminated, Landlord shall have the right to
immediately re-enter the Premises, and if Landlord’s right of re entry is
exercised following Tenant’s abandonment of the Premises, all of Tenant’s
Property left on the Premises or in the Project shall be deemed abandoned. If
Landlord relets the Premises or any portion thereof, Tenant shall immediately be
liable to Landlord for all costs Landlord incurs in reletting the Premises or
any part thereof, including, without limitation, broker’s commissions, expenses
of cleaning, redecorating, and further improving the Premises and other similar
costs (collectively, the “Reletting Costs”). All Reletting Costs shall be fully
chargeable to Tenant and shall not be prorated or otherwise amortized in
relation to any new lease for the Premises or any portion thereof. Reletting may
be for a period shorter or longer than the remaining term of this Lease, but, if
longer, the Reletting Costs shall be appropriately prorated to reflect only the
portion of Landlord’s expenses attributable to the remaining term of the Lease.
In no event shall Tenant be entitled to any excess rent received by Landlord. No
act by Landlord other than giving written notice to Tenant shall terminate this
Lease or Tenant’s right to possess the Premises, including without limitation,
acts of maintenance, efforts to relet the Premises or the appointment of a
receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease. At all times Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises, to cause a receiver to be appointed
to administer the Premises and any new or existing subleases and to add to the
Rent payable hereunder all of Landlord’s reasonable costs in so doing, with
interest at the maximum rate permitted by law from the date of such expenditure.

19.2 Damages Recoverable. If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Landlord terminates Tenant’s right to
possession following Tenant’s breach or default under this Lease, then in either
such case, Landlord may recover from Tenant all damages suffered by Landlord as
a result of Tenant’s failure to perform its obligations hereunder, including
without limitation, the unamortized cost of any Initial Improvements constructed
by or on behalf of Tenant pursuant to Exhibit B hereto to the extent Landlord
has paid for such improvements, and all Reletting Costs, and the worth at the
time of the award (computed in accordance with paragraph (3) of Subdivision
(a) of Section 1951.2 of the California Civil Code) of the amount by which the
Rent then unpaid hereunder for the balance of the Term exceeds the amount of
such loss of Rent for the same

 

21



--------------------------------------------------------------------------------

period which Tenant proves could be reasonably avoided by Landlord and in such
case, Landlord prior to the award, may relet the Premises for the purpose of
mitigating damages suffered by Landlord because of Tenant’s failure to perform
its obligations hereunder; provided, however, that even if Tenant abandons the
Premises following such breach, this Lease shall nevertheless continue in full
force and effect for as long as Landlord does not terminate Tenant’s right of
possession, and until such termination, Landlord shall have the remedy described
in Section 1951.4 of the California Civil Code (Landlord may continue this Lease
in effect after Tenant’s breach and abandonment and recover Rent as it becomes
due, if Tenant has the right to sublet or assign, subject only to reasonable
limitations) and may enforce all its rights and remedies under this Lease,
including the right to recover the Rent from Tenant as it becomes due hereunder.
The “worth at the time of the award” within the meaning of Subparagraphs (a)(1)
and (a)(2) of Section 1951.2 of the California Civil Code shall be computed by
allowing interest at the rate of ten percent (10%) per annum. Tenant hereby
waives for itself and for all those claiming under Tenant its right to obtain
redemption or relief from forfeiture under California Code of Civil Procedure
Sections 1174 and 1179 (or any successor or substitute statute), or under any
other present or future law, in the event judgment for possession enters against
Tenant or Landlord takes possession of the Premises following any default of
Tenant hereunder.

19.3 Intentionally Omitted.

19.4 Chronic Default. The term “Chronic Default” as used in this Lease shall
mean that Tenant has materially defaulted in the performance of any of its
obligations under this Lease more than three (3) times during the Term of the
Lease, regardless of whether or not Tenant cures any such material default.

19.5 Recapture of Landlord Concessions. In addition to all other remedies of
Landlord, any agreement by Landlord for the giving or paying by Landlord to or
for Tenant, of any cash or other bonus, inducement or consideration for Tenant’s
entering into this Lease, any rent credits or tenant improvement construction
allowances provided to Tenant, or any and all direct and indirect costs incurred
by Landlord arising out of the design or construction of any tenant improvements
for the Premises (or allowances therefor) in connection with this Lease, all of
which concessions are hereinafter collectively referred to as “Landlord
Concessions,” shall be deemed conditioned upon Tenant’s full and faithful
performance of all of the terms, covenants and conditions of this Lease to be
performed by Tenant during the term of this Lease. Upon Landlord’s termination
of this Lease due to Tenant’s default under this Lease beyond any applicable
notice and cure period, the unamortized portion of any Landlord Concession
theretofore abated, given, provided, paid or incurred by Landlord shall be
immediately due and payable by Tenant to Landlord, and recoverable by Landlord
as Additional Rent due under this Lease.

19.6 Rights and Remedies Cumulative. The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity, by statute or otherwise,
and to any remedies Landlord may have under bankruptcy laws or laws affecting
creditors’ rights generally.

20. HOLDING OVER. If Tenant holds over after the expiration of the Term, with or
without the express or implied consent of Landlord, such tenancy shall be of
sufferance only, and shall not constitute a renewal hereof or an extension for
any further term, and in such case Base Rent shall be payable at a monthly rate
equal to one hundred fifty percent (150%) of the Base Rent applicable during the
last rental period of the Term under this Lease (prorated for partial months).
Such tenancy shall be subject to every other term and provision contained
herein. Landlord hereby expressly reserves the right to require Tenant to
surrender possession of the Premises to Landlord in the condition required
herein upon the expiration or earlier termination of this Lease. The provisions
of this Section 20 shall not be deemed to limit or constitute a waiver of any
other rights or remedies of Landlord provided herein or at law. If Tenant fails
to surrender the Premises upon the expiration or earlier termination of this
Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold

 

22



--------------------------------------------------------------------------------

Landlord harmless from all Claims resulting from such failure, including but not
limited to, any Claims made by any succeeding tenant founded upon such failure
to surrender, and any lost profits to Landlord resulting therefrom.

21. LANDLORD’S DEFAULT. Landlord shall not be considered in default of this
Lease unless Landlord fails within a reasonable time to perform an obligation
required to be performed by Landlord hereunder. For purposes hereof, a
reasonable time shall in no event be less than thirty (30) days after receipt by
Landlord of written notice specifying the nature of the obligation Landlord has
not performed unless the nature of the default has a material adverse impact on
Tenant’s conduct of business from the Premises; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days, after
receipt of written notice, is reasonably necessary for its performance, then
Landlord shall not be in default of this Lease if performance of such obligation
is commenced within such thirty (30) day period (or shorter period in the event
of a material adverse impact on Tenant’s conduct of business from the Premises)
and thereafter diligently pursued to completion.

22. PARKING. Tenant may use the number of non-exclusive and unassigned parking
spaces specified in the Basic Lease Information. Landlord shall exercise
reasonable diligence to ensure that such spaces are available to Tenant for its
use. Tenant shall comply with any and all parking rules and regulations from
time to time established by Landlord or Landlord’s parking operator. If any
vehicle is using the parking or loading areas contrary to any provision of this
Section 22, Landlord or its parking operator shall have the right, in addition
to all other rights and remedies of Landlord under this Lease, to remove or tow
away the vehicle without prior notice to Tenant, and the cost thereof shall be
paid to Landlord within ten (10) days after notice from Landlord to Tenant.
Tenant shall have no right to sublet, assign, or otherwise transfer its right to
use the parking spaces, except in connection with a Transfer permitted under
Section 14.

23. TRANSFER OF LANDLORD’S INTEREST. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Premises, Building,
the Project and this Lease. Tenant expressly agrees that in the event of any
such transfer, Landlord shall, automatically be entirely released from all
liability arising under this Lease after the transfer and Tenant agrees to look
solely to such transferee for the performance of Landlord’s obligations
hereunder after the date of such transfer. Such release is conditioned upon the
written assumption and agreement by the transferee to perform Landlord’s
obligations hereunder arising or accruing after the date of such transfer. A
ground lease or similar long term lease by Landlord of the entire Building, of
which the Premises are a part, shall be deemed a sale within the meaning of this
Section 23. Tenant agrees to attorn to such new owner provided such new owner
does not disturb Tenant’s use, occupancy or quiet enjoyment of the Premises so
long as Tenant is not in material default of this Lease beyond any applicable
notice and cure period.

24. WAIVER. No delay or omission in the exercise of any right or remedy of
either party on any default by the other party shall impair such a right or
remedy or be construed as a waiver. The subsequent acceptance of Rent by
Landlord after default by Tenant of this Lease shall not be deemed a waiver of
such default, other than a waiver of timely payment for the particular Rent
payment involved, and shall not prevent Landlord from maintaining an unlawful
detainer or other action based on such default. No payment by Tenant or receipt
by Landlord of a lesser amount than the monthly Rent and other sums due
hereunder shall be deemed to be other than on account of the earliest Rent or
other sums due, nor shall any endorsement or statement on any check or
accompanying any check or payment be deemed an accord and satisfaction; and
Landlord may accept such payment without prejudice to Landlord’s right to
recover the balance of such Rent or other sum or pursue any other remedy
provided in this Lease. No failure, partial exercise or delay on the part of the
Landlord in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.

 

23



--------------------------------------------------------------------------------

25. CASUALTY DAMAGE.

25.1 Casualty. If the Premises or any part [excluding any of Tenant’s Property
(collectively, “Tenant’s FF&E”)] shall be damaged or destroyed by fire or other
casualty, Tenant shall give immediate written notice thereof to Landlord. Within
sixty (60) days after receipt by Landlord of such notice, Landlord shall notify
Tenant, in writing, of the time period within which Landlord in good faith
believes the necessary repairs can reasonably be made (“Landlord’s Repair
Estimate”).

25.1.1 Minor Insured Damage. If the Premises (other than Tenant’s FF&E) are
damaged by a casualty due to a risk covered by Landlord’s insurance (or that
would have been covered but for Landlord’s election not to maintain all-risk or
special form insurance for the full replacement cost of the Building) to such
extent that repairs, rebuilding and/or restoration can be reasonably completed
within two hundred seventy (270) days following delivery of Landlord’s Repair
Estimate, this Lease shall not terminate and Landlord shall repair the Premises
to substantially the same condition that existed prior to the occurrence of such
casualty, except Landlord shall not be required to rebuild, repair, or replace
any of Tenant’s FF&E. The Rent payable hereunder shall be abated proportionately
from the date and to the extent Tenant vacates the affected portions of the
Premises until the earlier of thirty (30) days after any and all repairs
required herein to be made by Landlord are substantially completed or the date
Tenant re-commences operations from the affected portions of the Premises, but
such abatement shall (i) only be to the extent of the portion of the Premises
which is actually rendered unusable and unfit for occupancy, and (ii) only
during the time Tenant is not actually using same. If less than all of the
Premises is damaged, but the nature of the damage is such that Tenant cannot
reasonably conduct its normal business from the Premises, then the “affected
portions of the Premises” shall be deemed to be the entire Premises.

25.1.2 Major Insured Damage. If the Premises (other than Tenant’s FF&E) are
damaged by a casualty due to a risk covered by Landlord’s insurance (or that
would have been covered but for Landlord’s election not to maintain all-risk or
special form insurance for the full replacement cost of the Building) to such
extent that repairs, rebuilding and/or restoration cannot be reasonably
completed, as reasonably determined by Landlord, within two hundred seventy
(270) days following delivery of Landlord’s Repair Estimate, then either
Landlord or Tenant may terminate this Lease by giving written notice within
thirty (30) days after delivery of Landlord’s Repair Estimate. If either party
notifies the other of its intention to so terminate this Lease, then this Lease
shall terminate and the Rent shall be abated from the date of the occurrence of
such damage, provided Tenant diligently proceeds to and expeditiously vacates
the Premises (but, in all events Tenant must vacate and surrender the Premises
to Landlord by no later than thirty (30) days thereafter). If neither party
elects to terminate this Lease, Landlord shall promptly commence and diligently
prosecute to completion the repairs to the Premises (except that Landlord shall
not be required to rebuild, repair, or replace any of Tenant’s FF&E). During the
time when Landlord is prosecuting such repairs to substantial completion, the
Rent payable hereunder shall be abated proportionately from the date and to the
extent Tenant actually vacates the affected portions of the Premises until any
and all repairs required herein to be made by Landlord are substantially
completed, but such abatement shall (i) only be to the extent of the portion of
the Premises which is actually rendered unusable and unfit for occupancy, and
(ii) only during the time Tenant is not actually using same. If less than all of
the Premises is damaged, but the nature of the damage is such that Tenant cannot
reasonably conduct its normal business from the Premises, then the “affected
portions of the Premises” shall be deemed to be the entire Premises. If neither
party elects to terminate this Lease under the terms of this Section 25.1.2, but
the damage required to be repaired by Landlord is not repaired by the later of
(a) two hundred seventy (270) days following delivery of Landlord’s Repair
Estimate or (b) the end of the time period set forth in Landlord’s Repair
Estimate, then Tenant (subject to the provisions of this Section) may terminate
this Lease by written notice to Landlord delivered prior to the completion of
repairs, in which event this Lease shall terminate on the date thirty (30) days
after such notice. Notwithstanding the foregoing provisions of this Section,
Tenant shall have the right to terminate this Lease under this Section 25.1.2
only if each of the following conditions is satisfied: (1) the damage to the
Project by fire or other casualty was not caused by the intentional act of
Tenant or its agents, representatives or employees; (2) Tenant is not in default
under this Lease beyond any applicable

 

24



--------------------------------------------------------------------------------

notice and cure period; and (3) as a result of the damage, Tenant cannot
reasonably conduct business from the Premises. Notwithstanding any of the
foregoing or the last sentence of Section 25.2 below, Landlord shall not
terminate this Lease due to a casualty if Landlord actually intends to restore
the casualty damage.

25.1.3 Damage Near End of Term. Notwithstanding anything to the contrary
contained in this Lease except for the provisions of Section 25.3 below, if the
Premises are substantially damaged during the last year of then applicable term
of this Lease (as it may have been extended), either Landlord or Tenant may, at
their option, cancel and terminate this Lease by giving written notice to the
other party of its election to do so within forty-five (45) days after the
occurrence of such casualty. If either party so elects to terminate this Lease,
all rights of Tenant hereunder shall cease and terminate thirty (30) days after
Tenant’s receipt or delivery of such notice, as applicable, and Tenant shall
immediately vacate the Premises and surrender possession thereof to Landlord.

25.2 Deductible and Uninsured Casualty. Tenant shall pay to Landlord, as
Additional Rent, the commercially reasonable deductible amounts under the
insurance policies obtained by Landlord under this Lease if the proceeds are
used to repair the Premises and this Lease is not terminated, in an amount not
to exceed the applicable amount set forth in Section 6.1.2(v). If any portion of
the Premises is damaged and is not fully covered by the aggregate of insurance
proceeds received by Landlord and any applicable deductible (or would have been
so covered but for Landlord’s election not to maintain all-risk or special form
insurance for the full replacement cost of the Building), and Tenant does not
voluntarily contribute any shortfall thereof, then Landlord or Tenant shall have
the right to terminate this Lease by delivering written notice of termination to
the other party within thirty (30) days after the date of such event, whereupon
all rights of Tenant shall cease and terminate thirty (30) days after Tenant’s
receipt of such notice, and Tenant shall immediately vacate the Premises and
surrender possession thereof to Landlord.

25.3 Lender’s Rights. Notwithstanding anything to the contrary contained herein,
subject to the last sentence of Section 25.1.2, if the holder of any
indebtedness secured by the Premises has the right to, and does, require that
the insurance proceeds be applied to such indebtedness, then Landlord shall have
the right to terminate this Lease by delivering written notice of termination to
Tenant within thirty (30) days after the date of notice to Tenant of such event,
whereupon all rights of Tenant shall cease and terminate ten (10) days after
Tenant’s receipt of such notice, and Tenant shall immediately vacate the
Premises and surrender possession thereof to Landlord within such 60 day period.

25.4 Tenant’s Waiver. Provided that Landlord uses reasonable efforts to minimize
interference with Tenant’s conduct of business from the Premises, Landlord shall
not be liable for any inconvenience or annoyance to Tenant, injury to the
business of Tenant, loss of use of any part of the Premises by Tenant or loss of
Tenant’s Property, resulting in any way from such damage or the repair thereof.
With respect to any damage which Landlord is obligated to repair or may elect to
repair, Tenant waives all rights to terminate this Lease or offset any amounts
against Rent pursuant to rights accorded Tenant by any law currently existing or
hereafter enacted, including without limitation, all rights pursuant to
California Civil Code Sections 1932(2.), 1933(4.), 1941 and 1942 and any similar
or successor laws.

26. CONDEMNATION. If twenty five percent (25%) or more of the Premises is
condemned by eminent domain, inversely condemned or sold in lieu of condemnation
for any public or quasi public use or purpose (“Condemned”), then Tenant or
Landlord may terminate this Lease as of the date when physical possession of the
Premises is taken and title vests in such condemning authority, and Rent shall
be adjusted to the date of termination. Tenant shall not because of such
condemnation assert any claim against Landlord or the condemning authority for
any compensation because of such condemnation, and Landlord shall be entitled to
receive the entire amount of any award without deduction for any estate of
interest or other interest of Tenant; provided, however, the foregoing shall not
preclude Tenant, at Tenant’s sole cost and expense, from obtaining any separate
award to Tenant for loss of, or damage to,

 

25



--------------------------------------------------------------------------------

Tenant’s Property or Alterations to the Premises paid for by Tenant, or for
damages for cessation or interruption of Tenant’s business provided such award
is separate from Landlord’s award and does not diminish nor otherwise impair the
award otherwise payable to Landlord. In addition to the foregoing, Tenant shall
be entitled to seek compensation for the relocation costs recoverable by Tenant
pursuant to the provisions of California Government Code Section 7262. If
neither party elects to terminate this Lease, Landlord shall, if necessary,
promptly proceed to restore the Premises to substantially the same condition
prior to such partial condemnation, allowing for the reasonable effects of such
partial condemnation, and a proportionate allowance shall be made to Tenant, as
determined by Landlord, for the Rent corresponding to the time during which, and
to the part of the Premises of which, Tenant is deprived on account of such
partial condemnation and restoration. Landlord shall not be required to spend
funds for restoration in excess of the condemnation proceeds received by
Landlord; provided, however, if, as a result, such restoration is not made,
Tenant shall have the right to terminate this Lease.

27. ENVIRONMENTAL MATTERS; HAZARDOUS MATERIALS.

27.1 Hazardous Materials Disclosure Certificate; Existing Conditions.

(a) Simultaneously herewith, Tenant has delivered to Landlord Tenant’s executed
initial Hazardous Materials Disclosure Certificate (the “Initial HazMat
Certificate”), a copy of which is attached hereto as Exhibit E. Tenant
covenants, represents and warrants to Landlord that the information in the
Initial HazMat Certificate is true and correct and accurately describes the
use(s) of Hazardous Materials which will be made and/or used on the Premises by
Tenant. Tenant shall, commencing with the date which is one year from the Lease
Commencement Date and continuing every year thereafter, deliver to Landlord,
upon request, an executed Hazardous Materials Disclosure Certificate (the
“HazMat Certificate”), in substantially the form attached hereto as Exhibit E,
describing Tenant’s then present use of Hazardous Materials on the Premises, and
any other reasonably necessary documents as requested by Landlord.

(b) Tenant acknowledges and agrees that Landlord has, prior to the Lease Date,
delivered to Tenant that certain Phase I Environmental Site Assessment dated
May 10, 2006, prepared by Ecklund Consultants, Inc., and bearing Project
No. 2006-04530-0001 (the “Environmental Report”). Landlord shall have no
liability to Tenant on account of any of the matters disclosed in the
Environmental Report. Landlord represents and warrants to Tenant, that, as of
the Lease Date, and to Landlord’s Actual Knowledge (as defined below), (i) the
Project is not used by Landlord for the storage, treatment, generation or
manufacture of any Hazardous Materials in a manner which would constitute a
violation of applicable Environmental Laws and, (ii) there are no Hazardous
Materials present on the Project or the soil, surface water of groundwater
thereof which would constitute a violation of Environmental Laws. For purposes
of this Lease, the phrase “Landlord’s Actual Knowledge” shall mean the current,
actual, personal knowledge of Kathryn G. Spritzer, Landlord’s asset manager,
without investigation and without imputation of any other person’s knowledge.
The fact that reference is made to the personal knowledge of named individuals
shall not render such individuals personally liable for any breach of any of the
foregoing representations and warranties.

27.2 Definition of Hazardous Materials. “Hazardous Materials” means (a) any
hazardous or toxic wastes, materials or substances, and other pollutants or
contaminants, which are or become regulated by any Environmental Laws;
(b) petroleum, petroleum by products, gasoline, diesel fuel, crude oil or any
fraction thereof; (c) asbestos and asbestos containing material, in any form,
whether friable or nonfriable; (d) polychlorinated biphenyls; (e) radioactive
materials; (f) lead and lead-containing materials; (g) any other material, waste
or substance displaying toxic, reactive, ignitable or corrosive characteristics,
as all such terms are used in their broadest sense, and are defined or become
defined by any Environmental Law (defined below); (h) any materials which cause
or threatens to cause a nuisance upon or waste to any portion of the Premises or
any surrounding property; or (i) any materials which pose or threaten to pose a
hazard to the health and safety of persons on the Premises or any surrounding
property. For purposes of this Lease, “Hazardous Materials” shall not include
nominal amounts of ordinary household cleaners, office supplies and janitorial
supplies which are not actionable under any Environmental Laws.

 

26



--------------------------------------------------------------------------------

27.3 Prohibition; Environmental Laws. Except for normal cleaning materials and
the materials set forth in the Initial HazMat Certificate, Tenant shall not be
entitled to use or store any Hazardous Materials on, in, or about any portion of
the Premises or the Project without, in each instance, obtaining Landlord’s
prior written consent thereto, which shall not be unreasonably withheld. Tenant
shall be permitted to use and/or store only those Hazardous Materials and in
such quantities (A) that are necessary for Tenant’s business, (B) to the extent
disclosed in the most recent HazMat Certificate, and (C) expressly approved by
Landlord in writing. In all events such usage and storage must at all times be
in full compliance with any and all applicable local, state and federal
environmental, health and/or safety-related laws, statutes, orders, standards,
courts’ decisions, ordinances, rules and regulations (as interpreted by judicial
and administrative decisions), decrees, directives, guidelines, permits or
permit conditions, currently existing and as amended, enacted, issued or adopted
in the future (collectively, the “Environmental Laws”). Tenant agrees that any
material changes to the type and/or quantities of Hazardous Materials specified
in the most recent HazMat Certificate may be implemented only with the prior
written consent of Landlord, which consent may be given or withheld in
Landlord’s sole discretion. Tenant shall not be entitled nor permitted to
install any tanks under, on or about the Premises for the storage of Hazardous
Materials without the express written consent of Landlord, which may be given or
withheld in Landlord’s reasonable discretion. Landlord shall have the right at
all times during the Term, subject to Section 16, to (i) inspect the Premises,
(ii) conduct tests and investigations to determine whether Tenant is in
compliance with this Section 27 or to determine if Hazardous Materials are
present in, on or about the Premises or the Project, and (iii) request lists of
all Hazardous Materials used, stored or otherwise located on, under or about any
portion of the Premises or the Project. The cost of all such inspections, tests
and investigations (collectively, “Inspections”) shall be borne by Tenant, if
Tenant or any of Tenant’s Responsible Parties are directly or indirectly
responsible for any contamination revealed by such Inspections. The
aforementioned rights granted herein to Landlord and its representatives shall
not create (a) a duty on Landlord’s part to perform Inspections, monitor or
otherwise observe the Premises or Tenant’s and Tenant’s Responsible Parties’
activities with respect to Hazardous Materials, including without limitation,
Tenant’s operation, use and any remediation related thereto, or (b) liability on
the part of Landlord and its representatives for Tenant’s use, storage, disposal
or remediation of Hazardous Materials, it being understood that Tenant shall be
solely responsible for all liability in connection therewith.

27.4 Tenant’s Environmental Obligations. Tenant shall give to Landlord immediate
verbal and follow up written notice of any spills, releases, discharges,
disposals, emissions, migrations, removals or transportation of Hazardous
Materials on, under or about any portion of the Premises (collectively, a
“Release”); provided that Tenant has knowledge of such event(s). Tenant, at its
sole cost and expense, covenants and warrants to promptly investigate, clean up,
remove, restore and otherwise remediate (including, without limitation,
preparation of any feasibility studies or reports and the performance of any and
all closures) any Release of Hazardous Materials by Tenant or Tenant’s
Responsible Parties such that the affected portions of the Project and any
adjacent property are returned to the condition existing prior to the appearance
of such Hazardous Materials as required by Environmental Law. Any such
investigation, clean up, removal, restoration and other remediation shall only
be performed after Tenant has obtained Landlord’s prior written consent, which
consent shall not be unreasonably withheld so long as such actions would not
potentially have a material adverse long-term or short-term effect on any
portion of the Premises. Notwithstanding the foregoing, Tenant shall be entitled
to respond immediately to an emergency without first obtaining Landlord’s prior
written consent. Tenant, at its sole cost and expense, shall conduct and
perform, or cause to be conducted and performed, all closures as required by any
Environmental Laws or any agencies or other governmental authorities having
jurisdiction thereof with respect to its use of Hazardous Materials. If Tenant
fails to so promptly investigate, clean up, remove, restore, provide closure or
otherwise so remediate, Landlord may, but without obligation to do so, take any
and all steps necessary to rectify the same and Tenant shall promptly reimburse
Landlord,

 

27



--------------------------------------------------------------------------------

upon written demand, for all costs and expenses to Landlord of performing
investigation, clean up, removal, restoration, closure and remediation work. All
such work undertaken by Tenant, as required herein, shall be performed in such a
manner so as to enable Landlord to make full economic use of the Premises after
the satisfactory completion of such work.

27.5 Environmental Indemnity. Tenant shall, protect, indemnify, defend (with
counsel acceptable to Landlord) and hold Landlord and the other Indemnitees
harmless from and against any and all Claims (including, without limitation,
diminution in value of any portion of the Project, damages for the loss of or
restriction on the use of rentable or usable space, and from any adverse impact
of Landlord’s marketing of any space within the Project) arising at any time
during or after the Term in connection with or related to, the Release of
Hazardous Materials on, in or about any portion of the Project by Tenant or
Tenant’s Responsible Parties. Neither the written consent of Landlord to the
presence, use or storage of Hazardous Materials in, on, under or about any
portion of the Premises nor the strict compliance by Tenant with all
Environmental Laws shall excuse Tenant from its obligations of indemnification
pursuant hereto. Tenant shall not be relieved of its indemnification obligations
under the provisions of this Section 27.5 due to Landlord’s status as either an
“owner” or “operator” under any Environmental Laws.

27.6 Survival. Tenant’s obligations and liabilities under this Section 27 shall
survive the expiration or earlier termination of this Lease. If Landlord
determines that the condition of any portion of the Premises violates the
provisions of this Lease with respect to Hazardous Materials, then Landlord may
require Tenant to restore the Premises to the condition in which the Premises
existed prior to the appearance of such Hazardous Materials (except for
reasonable wear and tear), as required by Environmental Law, including without
limitation, performing closures as required by any Environmental Laws. For
purposes hereof, the term “reasonable wear and tear” shall not include any
deterioration in the condition or diminution of the value of any portion of the
Premises in any manner whatsoever related to directly, or indirectly, Hazardous
Materials. Any such holdover by Tenant will be with Landlord’s consent and will
not be terminable by Tenant in any event or circumstance.

28. FINANCIAL STATEMENTS. Tenant and any permitted Transferee, for the reliance
of Landlord, any lender holding or anticipated to acquire a lien upon any
portion of the Premises or any prospective purchaser of any portion of the
Premises, shall deliver to Landlord the then current audited financial
statements of Tenant (including interim periods following the end of the last
fiscal year for which annual statements are available) within ten (10) business
days after Landlord’s request therefor, but not more often than once annually so
long as Tenant is not in material default of this Lease beyond applicable notice
and grace periods. If audited financial statements have not been prepared,
Tenant and any permitted Transferee shall provide Landlord with unaudited
financial statements (certified by an authorized representative or officer of
Tenant) and such other information, the type and form of which are reasonably
acceptable to Landlord, which reflect the financial condition of Tenant and any
permitted Transferee, as applicable. Notwithstanding the foregoing, in the event
that Tenant’s financial statements are publicly available, Tenant’s obligations
under this Section shall be satisfied at all time that such financial statements
are publicly available. Landlord shall keep such financial statement
confidential and shall only show the same to its financial advisors, current or
bona fide prospective lenders or bona fide prospective purchasers, and only if
such entities agree to maintain similar confidentiality.

29. GENERAL PROVISIONS.

29.1 Time. Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

29.2 Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

 

28



--------------------------------------------------------------------------------

29.3 Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.

29.4 Landlord Exculpation. The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be limited to the amount of the
actual interest of Landlord and its present or future partners or members in the
Project, and Tenant agrees to look solely to the amount of Landlord’s and its
present or future partners or members interest in the Project and proceeds from
the same for satisfaction of any liability and shall not look to other assets of
Landlord nor seek any recourse against the assets of the individual partners,
members, directors, officers, shareholders, agents or employees of Landlord,
including without limitation, any property management company of Landlord
(collectively, the “Landlord Parties”). It is the parties’ intention that
Landlord and the Landlord Parties shall not in any event or circumstance be
personally liable, in any manner whatsoever, for any judgment or deficiency
hereunder or with respect to this Lease. The liability of Landlord under this
Lease is limited to its actual period of ownership of title to the Building.

29.5 Severability and Governing Law. Any provisions of this Lease which shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provisions shall remain in
full force and effect. This Lease shall be enforced, governed by and construed
in accordance with the laws of the State of California. Tenant expressly agrees
that any and all disputes arising out of or in connection with this Lease shall
be litigated only in the Superior Court of the State of California for the
county in which the Premises are located (and in no other), and Tenant hereby
consents to the jurisdiction of said court.

29.6 Attorneys’ Fees. In the event any dispute between the parties results in
litigation or other proceeding, the prevailing party shall be reimbursed by the
party not prevailing therein for all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ and experts’ fees and costs incurred
by the prevailing party in connection with such litigation or other proceeding,
and any appeal thereof. Such costs, expenses and fees shall be included in and
made a part of any judgment recovered by the prevailing party.

29.7 Entire Agreement. It is understood and agreed that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
(including all exhibits and addenda) supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. This Lease and any separate agreement executed by Landlord
and Tenant in connection with this Lease and dated of even date herewith
(a) contain all of the terms, covenants, conditions, warranties and agreements
of the parties relating in any manner to the rental, use and occupancy of the
Premises, and (b) shall be considered to be the only agreement between the
parties hereto and their representatives and agents. This Lease may not be
modified, deleted or added to except by a writing signed by the parties hereto.
All negotiations and oral agreements have been merged into and are included
herein. There are no other representations or warranties between the parties,
and all reliance with respect to representations is based totally upon the
representations and agreements contained in this Lease. The parties acknowledge
that (i) each party and/or its counsel have reviewed and revised this Lease, and
(ii) no rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation or
enforcement of this Lease or any amendments or exhibits to this Lease or any
document executed and delivered by either party in connection with this Lease.

29.8 Warranty of Authority. Tenant and Landlord each represent and warrant that
each person executing this Lease on behalf of such party (i) is duly and validly
authorized to do so on behalf of the entity it purports to so bind, and (ii) if
such party is a limited liability company, partnership, corporation or trustee,
that such limited liability company, partnership, corporation or trustee has
full right and authority to enter into this Lease and perform all of its
obligations hereunder. Tenant hereby warrants that this Lease is legal, valid
and binding upon Tenant and enforceable against Tenant in accordance with its
terms.

 

29



--------------------------------------------------------------------------------

29.9 Notices. All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, delivered by a nationally recognized same-day or overnight
courier (e.g. FedEx or UPS) or delivered personally (i) to Tenant at the
Tenant’s Address set forth in the Basic Lease Information, or to such other
place as Tenant may from time to time designate in a Notice to Landlord; or
(ii) to Landlord at Landlord’s Address for Notices set forth in the Basic Lease
Information, or to such other firm or to such other place as Landlord may from
time to time designate in a Notice to Tenant. Any Notice will be deemed given
upon the earlier of receipt or upon confirmation of delivery by an overnight
delivery service (such as Federal Express or Overnite Express), or upon the date
personal delivery is made.

29.10 Joint and Several; Covenants and Conditions. If Tenant consists of more
than one person or entity, the obligations of all such persons or entities shall
be joint and several. Each provision to be performed by Tenant hereunder shall
be deemed to be both a covenant and a condition.

29.11 Reasonable Consents. Whenever this Lease requires an approval, consent,
determination or judgment by either Landlord or Tenant, unless another standard
is expressly set forth, such approval consent, determination or judgment and any
conditions imposed thereby shall be reasonable and shall not be unreasonably
withheld or delayed.

29.12 Landlord Renovations. Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, “Renovations”) portions of the Building, the Premises, the Common
Areas or other portions of the Project, including without limitation, systems
and equipment, roof, and structural portions of the same; provided Landlord
shall utilize commercially reasonable efforts to minimize the disruption and
interference with Tenant’s business and operations at the Premises and provided,
the same do not unreasonably interfere with Tenant’s use of or access to the
Premises or Tenant’s parking rights. In connection with such Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, limit access to portions of the Premises and/or the
Common Areas, or perform work in the Building, which work may create noise, dust
or leave debris in the Building. Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way entitle
Tenant to any abatement of Rent. Landlord shall have no responsibility, or for
any reason be liable to Tenant, for any direct or indirect injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s Property,
Alterations or improvements resulting from the Renovations or Landlord’s actions
in connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations; provided Landlord shall utilize commercially reasonable efforts to
minimize the disruption and interference with Tenant’s business and operations
at the Premises.

29.13 Waiver of Jury Trial. The parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way related to this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises and/or any claim of injury, loss or damage.

29.14 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

29.15 No View, Light or Air Rights. No rights to any view or to light or air
over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease. If at

 

30



--------------------------------------------------------------------------------

any time any windows of the Premises are temporarily darkened or the light or
view therefrom is obstructed by reason of any repairs, improvements, maintenance
or cleaning in or about the Building, the same shall be without liability to
Landlord and without any reduction or diminution of Tenant’s obligations under
this Lease. Any diminution or shutting off of light, air or view by any
structure which may be erected on lands adjacent to or in the vicinity of the
Building and Premises shall not affect this Lease, abate any payment owed by
Tenant hereunder or otherwise impose any liability on Landlord.

29.16 Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

30. SIGNS. All signs and graphics of every kind visible in or from public view
shall be subject to (i) Landlord’s prior written approval and (ii), and in
compliance with, all applicable Laws, Development Documents, Recorded Matters,
Rules and Regulations, and Landlord’s sign criteria (“Sign Criteria”) as same
may exist from time to time. Landlord’s Sign Criteria is set forth in Exhibit G
hereto. Tenant shall remove all such signs and graphics prior to the expiration
or earlier termination of this Lease. Such installations and removals shall be
made in a manner as to avoid damage or defacement of the Premises. Tenant shall
repair any such damage, including without limitation, discoloration caused by
such installation or removal. Landlord shall have the right, at its option, to
deduct from the Security Deposit such sums as are reasonably necessary to remove
such signs and make any repairs necessitated by such removal. Notwithstanding
the foregoing, in no event shall any: (a) neon, flashing or moving sign(s) or
(b) sign(s) which are likely to interfere with the visibility of any sign,
canopy, advertising matter, or decoration of any kind of any other business or
occupant of the Building or other portions of the Premises be permitted
hereunder. Tenant further agrees to maintain each such sign and graphics, as may
be approved, in good condition and repair at all times.

31. MORTGAGEE PROTECTION. Upon any default on the part of Landlord, Tenant will
give written Notice by registered or certified mail to any beneficiary of a deed
of trust or mortgagee of a mortgage covering the Premises who has provided
Tenant with Notice of their interest together with an address for receiving
Notice, and shall offer such beneficiary or mortgagee a reasonable opportunity
to cure the default, including time to obtain possession of the Premises by
power of sale or a judicial foreclosure, if such should prove necessary to
effect a cure. If such default cannot be cured within such time period, then
such additional time as may be necessary will be given to such beneficiary or
mortgagee to effect such cure so long as such beneficiary or mortgagee has
commenced the cure within the original time period and thereafter diligently
pursues such cure to completion, in which event this Lease shall not be
terminated while such cure is being diligently pursued. Tenant agrees that each
lender to whom this Lease has been assigned by Landlord is an express third
party beneficiary hereof. Tenant waives the collection of any deposit from each
such lender or purchaser at a foreclosure sale unless said lender or purchaser
shall have actually received and not refunded the deposit. Tenant agrees to make
all payments under this Lease to the lender with the most senior encumbrance
upon receiving a direction, in writing, to pay said amounts to such lender.
Tenant shall comply with such written direction to pay without determining
whether an event of default exists under such lender’s loan to Landlord. If, in
connection with obtaining financing for the Premises, Landlord’s lender shall
request reasonable modification(s) to this Lease as a condition to such
financing, Tenant shall not unreasonably withhold, delay or defer its consent
thereto, provided such modifications do not materially affect Tenant’s rights
hereunder, including Tenant’s use, occupancy or quiet enjoyment of the Premises,
or increase the costs to Tenant under this Lease.

32. WARRANTIES OF TENANT. Tenant warrants and represents to Landlord, for the
express benefit of Landlord, that Tenant has undertaken a complete and
independent evaluation of the risks inherent in the execution of this Lease and
the operation of the Premises for the use permitted hereby, and that, based upon
said independent evaluation, Tenant has elected to enter into this Lease and
hereby assumes all risks with respect thereto, subject to the express terms of
this Lease. Tenant further warrants and represents to Landlord, for the express
benefit of Landlord, that in entering into this Lease, Tenant has

 

31



--------------------------------------------------------------------------------

not relied upon any statement, fact, promise or representation (whether express
or implied, written or oral) not specifically set forth herein and that any
statement, fact, promise or representation (whether express or implied, written
or oral) made at any time to Tenant, which is not expressly incorporated herein,
is hereby waived by Tenant.

33. BROKERAGE COMMISSION. Landlord and Tenant each represents and warrants for
the benefit of the other that it has had no dealings with any real estate
broker, agent or finder in connection with the Premises and/or the negotiation
of this Lease, except for the Broker(s) specified in the Basic Lease
Information, and that it knows of no other real estate broker, agent or finder
who is or might be entitled to a real estate brokerage commission or finder’s
fee in connection with this Lease or otherwise based upon contacts between the
claimant and Tenant. Each party shall indemnify and hold harmless the other from
and against any and all Claims with respect to a fee or commission by any real
estate broker, agent or finder in connection with the Premises and this Lease
other than the Broker(s) (if any) resulting from the actions of the indemnifying
party. Unless expressly agreed to in writing by Landlord and the Broker(s), no
real estate brokerage commission or finder’s fee shall be owed to, or otherwise
payable to, the Broker(s) for any renewals or other extensions of the initial
term of this Lease or for any additional space leased by Tenant other than the
Premises as same exists as of the Lease Date. Tenant further represents and
warrants to Landlord that Tenant will not receive (i) any portion of any
brokerage commission or finder’s fee payable to the Broker(s) in connection with
this Lease, or (ii) any other form of compensation or incentive from the
Broker(s) with respect to this Lease.

34. QUIET ENJOYMENT. Landlord covenants with Tenant, upon the paying of Rent and
observing and keeping the covenants, agreements and conditions of this Lease on
its part to be kept, during the periods that Tenant is not otherwise in material
default of this Lease beyond applicable notice and cure periods, and subject to
the rights of any of Landlord’s lenders, (i) that Tenant shall and may peaceably
and quietly have, hold, occupy and enjoy the Premises during the Term, and
(ii) neither Landlord, nor any successor or assign of Landlord, shall disturb
Tenant’s occupancy or enjoyment of the Premises. The foregoing covenant is in
lieu of any other covenant express or implied.

35. EFFECTIVENESS CONDITIONS.

35.1 Effectiveness Conditions. Notwithstanding anything in this Lease to the
contrary, the effectiveness of this Lease is expressly conditioned on the
satisfaction of each of the following conditions (collectively, the
“Effectiveness Conditions”):

(a) Tenant has duly executed and delivered this Lease and the Work Letter to
Landlord;

(b) Landlord has duly executed and delivered this Lease and the Work Letter to
Tenant; and

(c) Landlord’s lender has consented to this Lease, in writing.

35.2 Failure of Effectiveness Conditions. If the Effectiveness Conditions have
not been satisfied on or before the date that is ten (10) business days after
the Lease Date (the “Contingency Deadline”), then either Landlord or Tenant may,
at any time prior to the satisfaction of the Effectiveness Conditions, terminate
this Lease (without penalty) upon written notice to the other party, in which
event this Lease shall be of no further force or effect. Notwithstanding the
foregoing, Landlord shall have the right to extend the Contingency Deadline for
up to ten (10) business days provided that (a) Landlord sends written notice to
Tenant, prior to the expiration of the original Contingency Deadline, setting
forth the need for the extension, and (b) at the time Landlord extends the
Contingency Deadline, Landlord is diligently pursing the satisfaction of the
Effectiveness Conditions.

35.3 The Landlord Condition. The Effectiveness Conditions set forth in
Section 35.1(c) above is referred to herein as the “Landlord Condition.”
Landlord shall use commercially reasonable

 

32



--------------------------------------------------------------------------------

efforts to cause the Landlord Condition to be satisfied on or before the
Contingency Deadline (as the same may be extended). Landlord shall promptly
notify Tenant, in writing the (“Landlord Condition Notice”), once the Landlord
Condition has been satisfied. The Landlord Condition shall be deemed to be
unconditionally and irrevocably satisfied as of the date the Tenant receives the
Landlord Condition Notice.

[signature page follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
specified in the Basic Lease Information.

 

LANDLORD:

WESTCORE JAY, LLC,

a Delaware limited liability company

  By:   Westcore Jay Partners,    

a Delaware general partnership,

its Sole Member and Manager

    By:   WP Jay, LLC,      

a Delaware limited liability company,

its General Partner

      By:   MRB Manager, LLC,        

a Delaware limited liability company,

its Manager

        By:  

/s/ Donald Ankeny

        Name:  

Donald Ankeny

        Title:  

Authorized Officer

        Date:  

3/1/2013

 

TENANT:

AMBARELLA CORPORATION,

a Delaware corporation

By:  

/s/ Feng-Ming Wang

Name:  

Feng-Ming Wang

Title:  

President

Date:  

February 22, 2013

SIGNATURE PAGE

LEASE AGREEMENT

3101 JAY STREET, SUITES 110 & 210

SANTA CLARA, CA

[AMBARELLA CORPORATION]



--------------------------------------------------------------------------------

Rider No. 1 to Lease Agreement

Additional Provisions

THIS RIDER NO. 1 TO LEASE AGREEMENT(this “Rider 1”) is attached to and made a
part of that certain Lease Agreement dated as of February 22, 2013 (the
“Lease”), by and between WESTCORE JAY, LLC, a Delaware limited liability company
(“Landlord”), and AMBARELLA CORPORATION, a Delaware corporation (“Tenant”), for
the Premises described in the Lease.

36. RIDER 1. Capitalized terms used in this Rider 1 shall have the meanings set
forth in the Lease. This Rider 1 is attached to, and forms a part of, the Lease.
Should any inconsistency arise between this Rider 1 and any other provision of
the Lease as to the specific matters which are the subject of this Rider 1, the
terms and conditions of this Rider 1 shall control. All of the rights, options
and concessions set forth in this Rider 1, if any, are personal to the Tenant
first named above (together with any assignee that assumes the Lease pursuant to
a Permitted Transfer, collectively, “Original Tenant”), and may only be
exercised and/or utilized by Original Tenant (and not any assignee, sublessee or
other transferee of Original Tenant’s interest in the Lease). Time is of the
essence of this Rider 1.

37. OPTION TO RENEW.

37.1 Grant of Option. Subject to the terms and conditions of this Rider 1,
Tenant shall have the option to extend the Term for one (1) successive period of
three (3) years (the “Renewal Term”). There shall be no additional renewal terms
beyond the Renewal Term set forth herein. Tenant must exercise its option to
extend the Lease by giving Landlord written notice (the “Option Exercise
Notice”) of its election to do so no later than twelve (12) months, and no
earlier than nine (9) months, prior to the expiration of the then-current Term.
If Tenant fails to timely deliver the Option Exercise Notice in strict
accordance with this Rider 1 and the notice provisions of the Lease, then Tenant
shall be deemed to have waived its extension rights, as aforesaid, and Tenant
shall have no further right to renew the Lease.

37.2 Terms and Conditions of Option. All terms and conditions of this Lease,
including, without limitation, all provisions governing the payment of
Additional Rent, shall remain in full force and effect during the applicable
Renewal Term, except that (i) the Base Rent payable during the applicable
Renewal Term shall equal the Fair Market Rental Rate (as defined below) at the
time of the commencement of the applicable Renewal Term; and (ii) Landlord shall
not be obligated to make any tenant improvements or alterations in or to the
Premises nor shall there be any improvement allowance, rental abatement absent a
casualty or condemnation or other tenant concessions provided by Landlord in
connection with the applicable Renewal Term. As used in this Rider 1, the term
“Fair Market Rental Rate” shall mean one hundred percent (100%) of the fair
market rental rate that would be agreed upon between a landlord and a tenant
entering into a lease for comparable space as to build-out, location,
configuration and size, in a Comparable Building for a comparable term assuming
the following: (a) the landlord and tenant are informed and well-advised and
each is acting in what it considers its own best interests; (b) no tenant
improvement allowance, free rent periods or any other special concessions (for
example, design fees, refurbishing allowances, etc.) will be provided to Tenant,
except to the extent that such allowances or concessions are reflected in the
fair market rental rates being obtained (in which event the Fair Market Rental
Rate shall be reduced by the economic equivalent of the allowances or
concessions not being offered to Tenant); and (C) Tenant will continue to pay
Tenant’s Share of Operating Expenses, Tax Expenses, Utility Expenses and Common
Area Utility Costs in accordance with the terms and conditions of the Lease.

37.3 Determination of Fair Market Rental Rate. Landlord and Tenant shall
negotiate in good faith to determine the Base Rent for the applicable Renewal
Term for a period of thirty (30) days after the date on which Landlord receives
the Option Exercise Notice. In the event Landlord and Tenant are unable to agree
upon the Base Rent for the applicable Renewal Term within said 30-day period,
the Fair Market Rental Rate for the Premises shall be determined by a board of
three (3) licensed real estate

 

Rider 1 – Page 1



--------------------------------------------------------------------------------

brokers, one of whom shall be named by Landlord, one of whom shall be named by
Tenant, and the two so appointed shall select a third. Each real estate broker
so selected shall be licensed in the State of California as a real estate broker
specializing in the field of office leasing in and around Santa Clara,
California, having no fewer than ten (10) years experience in such field, and
recognized as ethical and reputable within the field. Landlord and Tenant agree
to make their appointments promptly within ten (10) days after the expiration of
the 30-day period, or sooner if mutually agreed upon. The two (2) brokers
selected by Landlord and Tenant shall promptly select a third broker within ten
(10) days after they both have been appointed, and each broker, within ten
(10) days after the third broker is selected, shall submit his or her
determination of the Fair Market Rental Rate. The Fair Market Rental Rate shall
be the mean of the two (2) closest rental rate determinations. Landlord and
Tenant shall each pay the fee of the broker selected by it, and they shall
equally share the payment of the fee of the third broker.

37.4 Limitations; Termination of Option to Renew. Tenant shall not have the
right to renew the Lease for any amount of space less than the entire Premises
hereunder. In the event of any assignment of the Lease by Tenant (other than a
Permitted Transfer) or a Material Sublease (as defined below) by Tenant (other
than a Permitted Transfer), the option to renew shall be extinguished. The
renewal option granted herein shall terminate as to the entire Premises upon the
failure by Tenant to timely exercise its option to renew at the times and in the
manner set forth in this Rider 1. Tenant shall not have the option to renew, as
provided in this Rider 1, if, as of the date of the Option Exercise Notice, or
as of the scheduled commencement date of the Renewal Term, (a) an event of
default is continuing beyond applicable notice and cure periods, or (b) Landlord
has given more than two (2) notices of default in any 12-month period for
nonpayment of monetary obligations, and Tenant has failed to cure either such
default within applicable notice and cure periods. As used herein, “Material
Sublease” means one or more subleases that, in aggregate, exceed 36% of the
rentable area of the Premises.

37.5 Self-Operative; Amendment to Lease. Notwithstanding the fact that, upon
Tenant’s delivery of an Option Exercise Notice, the renewal of the Term shall be
self executing, Landlord and Tenant shall, promptly following the determination
of the Base Rent for the applicable Renewal Term, execute one or more amendments
to the Lease reflecting such additional term.

38. LICENSE RIGHTS; SIGNAGE.

38.1 Grant of Signage License.

(a) The Project Monument Sign License. Subject to the terms and conditions of
this Rider 1, Landlord grants to Tenant a non-exclusive license (the “Project
Monument Sign License”), for the Term, for the purpose of operating, maintaining
and repairing one (1) sign prominently bearing only Tenant’s company name and/or
logo (the “Project Monument Signage”) on Tenant’s share of the Project’s signage
monument currently located at the entrance to the Project (the “Project
Monument”). Tenant acknowledges and agrees that, as of the Lease Date, the
Project Monument consists of three (3) frames, with one (1) frame being
allocated to each building in the Park. For purposes of the Project Monument
Sign License, “Tenant’s share” of the Project Monument means that (i) the
Project Monument Signage may be located on the one (1) frame of the Project
Monument Signage that is allocated to the Building, and (ii) the Project
Monument Signage shall not exceed Tenant’s Share of the Building (i.e., 75.18%)
on such frame.

(b) The Building Monument Sign License. Subject to the terms and conditions of
this Rider 1, Landlord grants to Tenant a non-exclusive license (the “Building
Monument Sign License”), for the Term, for the purpose of operating, maintaining
and repairing one (1) sign prominently bearing only Tenant’s company name and/or
logo (the “Building Monument Signage”) on Tenant’s share of the Building’s
signage monument currently located at the entrance to the Building (the
“Building Monument”). For purposes of the Building Monument Sign License,
“Tenant’s share” of the Building Monument means Tenant’s Share of the Building.
Tenant acknowledges and agrees that, as of the Lease Date, the Building Monument
consists of four (4) frames, with one (1) frame being allocated to each

 

Rider 1 – Page 2



--------------------------------------------------------------------------------

demised suite in the Building. For purposes of the Building Monument Sign
License, “Tenant’s share” of the Building Monument means that (i) the Building
Monument Signage may be located on three (3) of the frames of the Building
Monument Signage that are allocated to the Premises, and (ii) the Building
Monument Signage shall not exceed Tenant’s Share of the Building (i.e., 75.18%)
on the Building Monument.

(c) Exterior Signage License. If, and only if, Operational Requirements (as
defined below) permit exterior building signage, then, subject to the terms and
conditions of this Rider 1, Landlord grants to Tenant an exclusive license (the
“Exterior Signage License”), for the Term, for the purpose of operating,
maintaining and repairing one (1) sign bearing only Tenant’s company name and/or
logo (the “Exterior Building Signage”) on a portion of the Building’s exterior
“eyebrow” area at the top of the Building.

(d) The Signage License; The Signage. The Project Monument Sign License, the
Building Monument Sign License and the Exterior Signage License are referred to
herein, collectively, as the “Signage License”. The Project Monument Signage,
the Building Monument Signage and the Exterior Building Signage, together with
any related equipment, conduits, cables and materials to be located on any
portion of the Signage License Area (as defined below), are sometimes referred
to herein, collectively, as the “Signage”.

(e) The Signage License Area. The actual location, size and design of the
Signage shall be subject to (i) Operational Requirements and (ii) Landlord’s
prior written approval, which approval shall not be unreasonably conditioned,
delayed or withheld. The portions of the Project upon which the Signage is or
will be located is referred to herein collectively as the “Signage License
Area.” Notwithstanding the foregoing, Landlord hereby approves of Tenant’s
Signage as further described on Exhibit H.

(f) Restrictions on Penetrations. Notwithstanding anything in this Rider 1 to
the contrary, in no event may the Signage or the installation thereof penetrate
the Building’s roof, a roof’s membrane, nor any marble or other specialty stone
located in or on the Project.

38.2 Tenant’s License Property; The License Areas. The Signage is sometimes
referred to herein, collectively, as “Tenant’s License Property.” The Signage
License Area is sometimes referred to herein, collectively, as the “License
Areas.” The Signage License is sometime referred to herein, individually, as a
“License,” and, collectively, as the “Licenses.” Landlord makes no
representations or warranties with respect to the License Areas, and Landlord
shall have no liability of any kind or nature arising from or related to
Tenant’s License Property. Tenant accepts the License Areas in its “AS IS”
condition.

38.3 Design and Installation.

(a) Design. Tenant must obtain Landlord’s prior approval (which approval may be
withheld or conditioned in Landlord’s reasonable discretion) as to the Plans (as
defined below) and all aspects of the design and installation of Tenant’s
License Property. At least 30 days prior to the date on which Tenant desires to
begin installing Tenant’s License Property, Tenant will deliver to Landlord
drawings and specifications (the “Plans”), detailing (i) proposed equipment
locations and Cabling routes, (ii) dimensions, weight, and material composition,
(iii) methods of installation, attachment, and delivery, (iv) aesthetic
specifications concerning the appearance of Tenant’s License Property
(including, without limitation, landscaping and Screening Devices (as defined
below)), and (v) any other specifications as Landlord may reasonably require.
Tenant will be responsible for installing any electrical outlets necessary to
provide electricity to Tenant’s License Property. Tenant agrees that Landlord
may require certain aesthetic specifications concerning the appearance of
Tenant’s License Property. Without limiting the foregoing, Landlord may, as
condition to Landlord’s approval of all or any portion of Tenant’s License
Property, require that Tenant install, at Tenant’s sole cost and expense,
screens, fences, walls or other screening devices to visually screen Tenant’s
License Property (collectively, “Screening Devices”), except that Landlord
agrees that Screening Devices shall not be required for the Project Monument
Signage, the Building Monument Signage or the Exterior Building Signage.
Landlord’s approval of Plans will not constitute a representation by Landlord
that Plans comply with any Operational Requirements.

(b) Installation. Installation of Tenant’s License Property shall be performed
(i) at the sole cost of Tenant, (ii) by a contractor reasonably approved by
Landlord (provided, however, if any portion of Tenant’s License Property is to
penetrate a Building’s roof, the roof membrane or any specialty stone or
building material, then all such penetrations shall be made, at Tenant’s
expense, by Landlord’s designated contractor(s)), (iii) in a good and
workmanlike manner, and (iv) in accordance with all Plans, Operational
Requirements, and reasonable construction rules of Landlord.

 

Rider 1 – Page 3



--------------------------------------------------------------------------------

38.4 Electricity; Increases in Expenses. Tenant shall be solely responsible for
and promptly pay all charges for the electricity consumed (if any) by Tenant’s
License Property. If the installation or operation of Tenant’s License Property
increases taxes, insurance premiums, or any other cost of operating or owning
the Project, Tenant will pay such increase to Landlord within 15 days after
receipt of an invoice from Landlord. Tenant will pay all taxes assessed against
or attributable to Tenant’s License Property.

38.5 Permits and Operational Requirements; Interference.

(a) Permits and Operational Requirements. Prior to commencing the installation
of Tenant’s License Property, Tenant shall, at Tenant’s sole cost and expense,
obtain each and every permit required in connection with Tenant’s License
Property, including, without limitation, approvals required by Operational
Requirements. Landlord shall, at no cost to Landlord, use reasonable efforts to
assist Tenant in obtaining the necessary permits and approvals. Landlord makes
no representations or warranties with respect to zoning or any other Operational
Requirements. “Operational Requirements” means the following, as the same may be
amended from time to time: (i) all Laws (including Environmental Laws),
Development Documents and Recorded Matters, (ii) requirements of Landlord’s
insurance carriers, the electricity provider for the Project, and any property
owners’ association or similar body, and (iii) the technical standards and rules
and regulations of the Building.

(b) Interference. If (i) any electromagnetic, radio frequency, or other emission
(collectively, “Interference”) from Tenant’s License Property, in the reasonable
opinion of Landlord, materially and adversely affects the Building’s structure
or any Building system, and (ii) Tenant does not correct the Interference within
two (2) business days after receipt of telephonic or written notice from
Landlord, Landlord may by written notice to Tenant require that Tenant shut down
or disconnect the portion of Tenant’s License Property causing such Interference
until the Interference is remedied. Upon Landlord’s notice, Tenant will
immediately shut down the portion of Tenant’s License Property causing such
Interference and not resume operating Tenant’s License Property (except for
intermittent testing on a schedule approved by Landlord) until the Interference
is corrected to the satisfaction of Landlord. If the Interference has not been
corrected within 30 days after Landlord’s notice, Landlord will have the right
to terminate the license for the applicable Tenant’s License Property. If, in
the reasonable opinion of Landlord, an emergency situation has been created by
the Interference, Landlord will have the right to shut down or disconnect the
applicable Tenant’s License Property immediately until the emergency situation
is resolved.

38.6 Operation and Repair of Tenant’s License Property. Tenant shall, at
Tenant’s sole cost and expense, (a) cause Tenant’s License Property and the
installation, maintenance, operation, and removal of Tenant’s License Property
to comply with the Operational Requirements, (b) maintain Tenant’s License
Property in a good and safe condition, and in such a manner so as not to
conflict or interfere with the use of other facilities installed in the Project,
(c) keep the License Areas free from all trash and debris resulting from
Tenant’s operations, and (d) repair all damage to the License Areas arising from
Tenant’s operations.

 

Rider 1 – Page 4



--------------------------------------------------------------------------------

38.7 Alterations. Tenant shall not make any alterations, improvements or
additions to Tenant’s License Property or the License Areas without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

38.8 Surrender and Removal. Upon the expiration or earlier termination of the
Lease, Tenant’s License Property shall be removed by Tenant in accordance with
the terms and conditions of Section 10.2 of the Lease.

38.9 Indemnities; Insurance. The License Areas will be considered to be part of
the Premises solely for the purposes of any indemnity, waiver, or obligation to
defend contained in the Lease or of any insurance policy carried by Tenant.
Tenant shall insure Tenant’s License Property in accordance with the Lease.

38.10 Repair and Maintenance of the License Areas. Tenant acknowledges and
agrees that Landlord may from time to time inspect, repair, replace or maintain
the License Areas or parts thereof, or install additional improvements or
fixtures on the License Areas. To the extent that Tenant’s License Property
needs to be dismantled, relocated, repaired or replaced in conjunction with such
repairs, Landlord shall have no liability in connection therewith, including,
without limitation, any interruption of availability of the License Areas;
provided, however, Landlord shall use commercially reasonable efforts to
minimize interference with, or disruption of, Tenant’s License Property.

[The remainder of this page intentionally left blank]

 

Rider 1 – Page 5



--------------------------------------------------------------------------------

Exhibit A to Lease Agreement

Depiction of the Premises

This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated for reference purposes as of February 22, 2013
(the “Lease”), by and between WESTCORE JAY, LLC, a Delaware limited liability
company (“Landlord”), and AMBARELLA CORPORATION, a Delaware corporation
(“Tenant”), for the leasing of certain premises located at 3101 Jay Street,
Suites 110 and 210, Santa Clara, California (the “Premises”).

This Exhibit A is for informational purposes only and does not constitute a
warranty or representation concerning the size or layout of the Premises.
Without limiting the foregoing, any furnishings depicted on this plan are for
illustration purposes only and are not included as part of the Premises.

 

LOGO [g465523stmp46.jpg]

[continued on following page]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

LOGO [g465523stmp47.jpg]

[The remainder of this page intentionally left blank]

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

Exhibit B to Lease Agreement

Work Letter

[attached]

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

Exhibit C to Lease Agreement

Rules & Regulations

This exhibit, entitled “Rules and Regulations”, is and shall constitute Exhibit
C to that certain Lease Agreement dated for reference purposes as of
February 22, 2013 (the “Lease”), by and between WESTCORE JAY, LLC, a Delaware
limited liability company (“Landlord”), and AMBARELLA CORPORATION, a Delaware
corporation (“Tenant”), for the leasing of certain premises located at 3101 Jay
Street, Suites 110 and 210, Santa Clara, California (the “Premises”). Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms as set forth in the Lease.

1. Subject to Section 38 and Rider 1 of the Lease, no advertisement, picture or
sign of any sort shall be displayed on or outside the Building without the prior
written consent of Landlord. Landlord shall have the right to remove any such
unapproved item without Notice and at Tenant’s expense.

2. Tenant shall park motor vehicles in those general parking areas, as
designated by Landlord, except for loading and unloading.

3. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.

4. All window coverings installed by Tenant and visible from the outside of the
Building require the prior written approval of Landlord.

5. Subject to Section 27 of the Lease, Tenant shall not use, keep or permit to
be used or kept any foul or noxious gas or substance or any flammable or
combustible materials in or around the Premises.

6. Tenant shall not alter any lock or install any new locks or bolts on any
exterior door at the Premises without the prior consent of Landlord.

7. Tenant shall not disturb, solicit or canvas any occupant of the Project and
shall cooperate to prevent the same.

8. Subject to Rider 1 attached to the Lease, no person shall go on the roof of
any building in the Project with Landlord’s prior written consent.

9. Business machines and mechanical.

10. All goods, including material used to store goods, delivered to the Premises
shall be immediately moved into the Premises and shall not be left in parking or
receiving areas overnight. No displays or sales of merchandise are allowed in
the parking lots or other portions of the Premises outside of the Building.

11. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Premises or
on streets adjacent thereto.

12. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

13. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles and stored
behind screened enclosures at locations approved by Landlord.

14. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in the Premises.

15. Tenant shall not permit any mechanical work or maintenance of motor vehicles
to be performed in any portion of the Premises.

[The remainder of this page intentionally left blank]

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

Exhibit D to Lease Agreement

Intentionally Omitted

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

Exhibit E to Lease Agreement

Hazardous Materials Disclosure Certificate

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 27 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by
(i) any lenders and owners and their respective environmental consultants,
(ii) any prospective purchaser(s) of all or any portion of the property on which
the Premises are located, (iii) Landlord to defend itself or its lenders,
partners or representatives against any claim or demand, and (iv) any laws,
rules, regulations, orders, decrees, or ordinances, including, without
limitation, court orders or subpoenas. Any and all capitalized terms used
herein, which are not otherwise defined herein, shall have the same meaning
ascribed to such term in the signed Lease Agreement. Any questions regarding
this certificate should be directed to, and when completed, the certificate
should be delivered to:

Landlord: Westcore Jay, LLC, a Delaware limited liability company

Name of (Prospective) Tenant: Ambarella Corporation, a Delaware corporation

Mailing Address: 3101 Jay Street, Suites 110 and 210, Santa Clara, California

 

Contact Person, Title and Telephone Number(s):  

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

 

 

 

Address of (Prospective) Premises: 3101 Jay Street, Suites 110 and 210, Santa
Clara, California

Length of (Prospective) Initial Term:                     .

 

1. General Information:

Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.

 

 

 

 

2. Use, Storage and Disposal of Hazardous Materials

 

  2.1 Will any Hazardous Materials be used, generated, stored or disposed of in,
on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.

 

Wastes    Yes [    ]    No [    ]    Chemical Products    Yes [    ]    No
[    ]    Other    Yes [    ]    No [    ]   

 

If Yes is marked, please explain:   

 

 

 

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

  2.2 If “Yes” is marked in Section 2.1, attach a list of any Hazardous
Materials to be used, generated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.

 

3. Storage Tanks and Sumps

 

  3.1 Is any above or below ground storage of gasoline, diesel, petroleum, or
other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.

Yes [    ]            No [    ]

 

If yes, please explain:   

 

 

 

 

4. Waste Management

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing Tenants should describe any additional identification numbers issued
since the previous certificate.

Yes [    ]            No [    ]

 

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing Tenants should describe any new reports filed.

Yes [    ]            No [    ]

If yes, attach a copy of the most recent report filed.

 

5. Wastewater Treatment and Discharge

 

  5.1 Will your company discharge wastewater or other wastes to:

 

 

  storm drain?    

 

   sewer?

 

  surface water?    

 

   no wastewater or other wastes discharged.

Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

 

 

 

  5.2 Will any such wastewater or waste be treated before discharge?

Yes [    ]            No [    ]

If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.

 

 

 

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

6. Air Discharges

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes [    ]            No [    ]

 

If yes, please describe:   

 

 

 

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.

 

 

  Spray booth(s)    

 

   Incinerator(s)

 

  Dip tank(s)    

 

   Other (Please describe)

 

  Drying oven(s)    

 

   No Equipment Requiring Air Permits

 

If yes, please describe:   

 

 

 

 

7. Hazardous Materials Disclosures

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements? Existing Tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes [    ]            No [    ]

If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.

 

  7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises regulated under
Proposition 65? Existing Tenants should indicate whether or not there are any
new Hazardous Materials being so used which are regulated under Proposition 65.

Yes [    ]            No [    ]

 

If yes, please explain:   

 

 

 

 

Exhibit E – Page 3



--------------------------------------------------------------------------------

8. Enforcement Actions and Complaints

 

  8.1 With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

Yes [    ]            No [    ]

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 27 of the signed Lease Agreement.

 

 

 

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes [    ]            No [    ]

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 27 of the
signed Lease Agreement.

 

 

 

 

  8.3 Have there been any problems or complaints from adjacent Tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.

Yes [    ]            No [    ]

If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.

 

 

 

 

9. Permits and Licenses

 

  9.1 Attach copies of all Hazardous Materials permits and licenses including a
Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

Laws, or (b) imposing upon Landlord, directly or indirectly, any duty or
liability with respect to any such Hazardous Materials, including, without
limitation, any duty on Landlord to investigate or otherwise verify the accuracy
of the representations and statements made therein or to ensure that Tenant is
in compliance with all Environmental Laws; (i) the delivery of such certificate
to Landlord and/or Landlord’s acceptance of such certificate, (ii) Landlord’s
review and approval of such certificate, (iii) Landlord’s failure to obtain such
certificate from Tenant at any time, or (iv) Landlord’s actual or constructive
knowledge of the types and quantities of Hazardous Materials being used, stored,
generated, disposed of or transported on or about the Premises by Tenant or
Tenant’s Responsible Parties. Notwithstanding the foregoing or anything to the
contrary contained herein, the undersigned acknowledges and agrees that Landlord
and its partners, lenders and representatives may, and will, rely upon the
statements, representations, warranties, and certifications made herein and the
truthfulness thereof in entering into the Lease Agreement and the continuance
thereof throughout the term, and any renewals thereof, of the Lease Agreement.

I (print name)                     , acting with full authority to bind the
(proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent and
warrant that the information contained in this certificate is true and correct.

 

(Prospective) Tenant:  

 

By:  

 

Title:  

 

Date:  

 

 

Exhibit E – Page 5



--------------------------------------------------------------------------------

Exhibit F to Lease Agreement

First Amendment to Lease Agreement

Change of Commencement Date

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of [*], 201[*], by and between WESTCORE JAY, LLC, a
Delaware limited liability company (“Landlord”), and AMBARELLA CORPORATION, a
Delaware corporation (“Tenant”), with reference to the following facts:

Recitals

A. Landlord and Tenant have entered into that certain Lease Agreement dated
February 22, 2013 (the “Lease”), for the leasing of certain premises containing
approximately 35,347 rentable square feet of space located at 3101 Jay Street,
Suites 110 and 210, Santa Clara, California (the “Premises”) as such Premises
are more fully described in the Lease.

B. Landlord and Tenant wish to amend the Lease Commencement Date and/or the Rent
Commencement Date of the Lease.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct.

2. The Lease Commencement Date of the Lease shall be             , 201    .

3. The last day of the Term of the Lease (the “Expiration Date”) shall be
            , 201    .

4. The dates on which the Base Rent will be adjusted are:

for the period             to             the monthly Base Rent shall be
$            ;

for the period             to             the monthly Base Rent shall be
$            ;

for the period             to             the monthly Base Rent shall be
$            ;

for the period             to             the monthly Base Rent shall be
$            ;

for the period             to             the monthly Base Rent shall be
$            ; and

for the period             to             the monthly Base Rent shall be
$            .

5. Tenant hereby confirms and certifies the following:

 

  (a) Tenant has accepted possession of the premises pursuant to the terms of
the Lease;

 

  (b) The Premises are Ready for Occupancy (as defined in the Lease);

 

  (c) The rentable area of the Premises is             ;

 

  (d) Landlord disbursed to Tenant $[*] of the Excess Costs Allowance, and,
pursuant to the Work Letter, Tenant shall pay to Landlord, as Additional Rent,
sixty (60) monthly payments equal to $[*] (which amounts shall be paid at the
same time and in the same manner as Base Rent is payable); and

 

  (e) The Lease is in full force and effect.

6. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

7. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

8. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.

9. The terms and provisions of the Lease are hereby incorporated in this
Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

LANDLORD: WESTCORE JAY, LLC,
a Delaware limited liability company   By:   Westcore Jay Partners,    

a Delaware general partnership,

its Sole Member and Manager

    By:   WP Jay, LLC,      

a Delaware limited liability company,

its General Partner

      By:     MRB Manager, LLC,          

a Delaware limited liability company,

its Manager

          By:  

[EXHIBIT – DO NOT SIGN]

          Name:  

 

          Title:  

 

          Date:  

 

 

TENANT:

AMBARELLA CORPORATION,

a Delaware corporation

By:  

[EXHIBIT – DO NOT SIGN]

Name:  

 

Title:  

 

Date:  

 

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

Exhibit G to Lease Agreement

Sign Criteria

This exhibit, entitled “Sign Criteria”, is and shall constitute Exhibit G to
that certain Lease Agreement dated for reference purposes as of February 22,
2013 (the “Lease”), by and between WESTCORE JAY, LLC, a Delaware limited
liability company (“Landlord”), and AMBARELLA CORPORATION, a Delaware
corporation (“Tenant”), for the leasing of certain premises located at 3101 Jay
Street, Suites 110 and 210, Santa Clara, California (the “Premises”).

SIGN CRITERIA

These criteria have been established for the purpose of assuring an outstanding
business complex. Conformance will be strictly enforced, and any installed
non-conforming or unapproved signs must be brought into conformance at the
expense of the tenant.

 

A. GENERAL REQUIREMENTS

1. Tenant shall submit a sketch of its proposed utilization of the Landlord
designated sign to Landlord for written approval.

2. Tenant’s sign base and frame shall be constructed by Landlord’s agent. The
sign base shall be installed by Landlord’s agent at Tenant’s expense. All tenant
lettering shall be done by the agent at Tenant’s expense.

3. Tenant shall be responsible for the fulfillment of all requirements of these
criteria.

 

B. GENERAL SPECIFICATIONS

1. No electrical or audible signs will be permitted. Internally illuminated
signs may be installed by modification of the existing or designated sign base.
Final details for modification and installation must be given written approval
by Landlord.

2. If the sign is lighted, the light source for the illumination of the sign
shall be concealed from view, and the light source shall not travel from such
light source straight to the viewer’s eye. Instead, it shall be visible only
from a reflecting or diffusing surface. No part of the sign’s light shall
revolve, rotate, move or create the illusion of same.

3. The sign’s dimensions will be in accordance with the established sign program
for the building.

4. Placement of the sign and method of attachment will be directed by Landlord.
Sign copy will be restricted to company name, logo and address numbers. The
style, color and size of the individual company’s name may vary.

5. Upon the removal of any sign, any damage to the building or sign base must be
repaired by Tenant.

6. Tenants may place gold leaf lettering on the interior window area, not to
exceed more than 144 square inches (gross area). The letters are not to exceed 3
inches in height.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

7. Except as provided herein, no advertising placards, banners, pennants, names,
insignia, trademarks or other description material shall be affixed or
maintained upon the glass panes or exterior walls of the building.

REAR MAN DOORS

In order to insure uniformity in the printing of company names or receiving and
shipping signs on real man doors, we have made the following specifications:

1. The business name is to be the same as the name used on the tenant
identification sign. In addition to the names, the words “shipping” and
“receiving” and the tenant’s logo may be used.

2. The letters will be 2 inches high, black or white and in a specified, uniform
style.

3. The proposed sign is to be approved by Landlord prior to installation to
insure conformance.

[The remainder of this page intentionally left blank]

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

Exhibit H to Lease Agreement

Tenant’s Approved Signage

 

LOGO [g465523stmp61.jpg]

[The remainder of this page intentionally left blank]

 

Exhibit H – Page 1